 

OFFICE LEASE

between

 

3600 Wilshire, LLC,

a California limited liability company

 

(Landlord)

 

and

 

Barfresh Food Group, Inc.,

a Delaware corporation

 

(Tenant)

 





   

 

 

OFFICE LEASE



 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS 2     ARTICLE II - PREMISES 3     ARTICLE III - TERM 4  
  ARTICLE IV - RENTAL 4     ARTICLE V - SECURITY DEPOSIT 9     ARTICLE VI - USE
OF PREMISES 9     ARTICLE VII - UTILITIES AND SERVICES 11     ARTICLE VIII -
MAINTENANCE AND REPAIRS 12     ARTICLE IX - ALTERATIONS, ADDITIONS AND
IMPROVEMENTS 13     ARTICLE X - INDEMNIFICATION AND INSURANCE 15     ARTICLE XI
- DAMAGE OR DESTRUCTION 17     ARTICLE XII - CONDEMNATION 17     ARTICLE XIII -
RELOCATION 18     ARTICLE XIV - ASSIGNMENT AND SUBLETTING 18     ARTICLE XV -
DEFAULT AND REMEDIES 20     ARTICLE XVI - ATTORNEYS’ FEES: COSTS OF SUIT 23    
ARTICLE XVII - SUBORDINATION AND ATTORNMENT 23     ARTICLE XVIII - QUIET
ENJOYMENT 24     ARTICLE XIX - RULES AND REGULATIONS 25     ARTICLE XX -
ESTOPPEL CERTIFICATES 25     ARTICLE XXI - ENTRY BY LANDLORD 25     ARTICLE XXII
- LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL LIABILITY; TRANSFER OF
LANDLORD’S INTEREST 26     ARTICLE XXIII - HOLDOVER TENANCY 26     ARTICLE XXIV
- NOTICES 27     ARTICLE XXV - BROKERS 27     ARTICLE XXVI - ELECTRONIC SERVICES
27     ARTICLE XXVII - PARKING 29     ARTICLE XXVIII - MISCELLANEOUS 30

 

   

 

 

EXHIBITS



 

Exhibit A Floor Plan Exhibit B Work Letter Agreement Exhibit C Rules and
Regulations Exhibit D Personal Guaranty Exhibit E Suite Acceptance Letter
Exhibit F Asbestos Notification Addendum  

 

 1

 

 

OFFICE LEASE

 

THIS OFFICE LEASE (“Lease”), dated March 14, 2019, is made and entered into by
and between 3600 Wilshire, LLC, a California limited liability company, c/o
Jamison Services, Inc., a California corporation (“Landlord”), and Barfresh Food
Group, Inc., a Delaware corporation (“Tenant”), upon the following terms and
conditions:

 

ARTICLE I - DEFINITIONS

 

Unless the context otherwise specifies or requires, the following terms shall
have the meanings specified herein;

 

1.01 Building. The term “Building” shall mean that certain office building
located at 3600 Wilshire Boulevard, Los Angeles, CA 90010, commonly known as
3600 Wilshire, together with any related land, improvements, parking facilities,
common areas, driveways, sidewalks and landscaping.

 

1.02 Premises. The term “Premises” shall mean Suite(s) 1720 in the Building, as
more particularly outlined on the drawing attached hereto as Exhibit “A” and
incorporated herein by reference. As used herein, “Premises” shall not include
any storage area in the Building, which shall be leased or rented pursuant to
separate agreement.

 

1.03 Rentable Area of the Premises. The term “Rentable Area of the Premises”
shall mean approximately 2,627 rentable square feet, which Landlord and Tenant
have stipulated as the Rentable Area of the Premises, subject to remeasurement
by Landlord. Tenant acknowledges that the Rentable Area of the Premises includes
the usable area, without deduction for columns or projections, multiplied by a
load factor to reflect a share of certain areas, which may include lobbies,
corridors, mechanical, utility, janitorial, boiler and service rooms and
closets, restrooms and other public, common and service areas of the Building.

 

1.04 Lease Term. The term “Lease Term” shall mean the period between the
Commencement Date and the Expiration Date (as such terms are hereinafter
defined), unless sooner terminated as otherwise provided in this Lease.

 

1.05 Commencement Date. Subject to adjustment as provided in Article 3, the term
“Commencement Date” shall mean the date Landlord delivers the Premises to Tenant
with the Work in Substantially Complete condition in accordance with the Work
Letter Agreement attached hereto as Exhibit “B”, which date is estimated to be
April 1, 2019. The terms “Work” and “Substantially Complete” shall have the
meanings ascribed to such terms in the Work Letter Agreement.

 

1.06 Expiration Date. Subject to adjustment as provided in Article 3, the term
“Expiration Date” shall mean the date that is forty-eight (48) months after the
Commencement Date.

 

1.07 Base Rent. Subject to adjustment as provided in Article 4, the term “Base
Rent” for the Premises shall mean $2.35 per rentable square foot per month for
the first twelve (12) months of the Lease Term, with an annual increase of three
percent (3%) thereafter as approximated in the following table:

 

Year of Lease Term 

Monthly Installment of

Base Rent

  

Monthly Rental Rate per Rentable

Square Foot of the Premises

  1  $6,173.45   $2.35  2  $6,358.65   $2.42  3  $6,549.41   $2.49  4 
$6,745.90   $2.57 

 

 2

 

 

1.08 Tenant’s Percentage Share. The term “Tenant’s Percentage Share” shall mean
Zero and Six Hundred Thirty Three Thousandth percent (0.633%) with respect to
increases in Property Taxes and Operating Expenses (as such terms are
hereinafter defined). Landlord may reasonably re-determine Tenant’s Percentage
Share from time to time to reflect reconfigurations, additions or modifications
to the Building.

 

1.09 Security Deposit. The term “Security Deposit” shall mean Six Thousand Seven
Hundred FortyFive and 90/100 Dollars ($6,745.90).

 

1.10 Tenant’s Permitted Use. The term “Tenant’s Permitted Use” shall mean a
General Office and no other use.

 

1.11 Business Hours. The term “Business Hours” shall mean the hours of 8:30 A.M.
to 5:30 P.M., Monday through Friday (federal and state holidays excepted).
Holidays are defined as the following: New Years Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day, and to the
extent of utilities or services provided by union members engaged at the
Building, such other holidays observed by such unions.

 

1.12 Landlord’s Address For Notices. The term “Landlord’s Address for Notices”
shall mean 3600 Wilshire Boulevard, Suite 800, Los Angeles, CA 90010 Attn:
Property Manager, with a copy to 3470 Wilshire Boulevard, Suite 700, Los
Angeles, CA 90010, Attn: Legal Department.

 

1.13 Tenant’s Address for Notices. The term “Tenant’s Address for Notices” shall
mean 3600 Wilshire Boulevard, Suite 1720, Los Angeles, CA 90010.

 

1.14 Broker. The term “Broker” shall mean Jamison Realty, Inc. for Landlord, and
no other brokers.

 

1.15 Guarantor. [Intentionally omitted.]

 

1.16 Tenant’s Parking Stalls. The term “Tenant’s Parking Stalls” shall mean one
(1) reserved covered and five (5) unreserved covered parking spaces, at the
Building’s prevailing parking rates. In addition, Tenant shall have the right to
rent two (2) additional parking spaces (“Additional Parking Stalls”), subject to
availability, on a month-to-month basis; provided, however, that the Additional
Parking Stalls may be revoked upon ten (10) days’ prior notice from Landlord to
Tenant.

 

1.17 Signage. Tenant shall be entitled, at Tenant’s sole cost and expense, to
identification signage outside of the Premises on the floor on which the
Premises are located. The location, quality, design, style, lighting and size of
such signage shall be consistent with the Landlord’s Building standard signage
program. In addition, Tenant, at Landlord’s sole cost and expense, shall have
identification in the Building’s lobby directory to display Tenant’s name and
location in the Building.

 

1.18 Abatement Provisions. Subject to the terms and conditions in Section 15.10,
Landlord grants to Tenant a total credit against the monthly installment of Base
Rent for the following month of the Lease Term: Second (2nd) and Third (3rd).

 

ARTICLE II - PREMISES

 

2.01 Lease of Premises. Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, upon all of the terms,
covenants and conditions contained in this Lease. On the Commencement Date
described herein, Landlord shall deliver the Premises to Tenant in substantial
conformance with the Work Letter Agreement attached hereto as Exhibit “B”.

 

 3

 

 

2.02 Acceptance of Premises. Tenant acknowledges that Landlord has not made any
representation or warranty with respect to the condition of the Premises or the
Building or with respect to the suitability or fitness of either for the conduct
of Tenant’s Permitted Use or for any other purpose. Prior to Tenant’s taking
possession of the Premises, Landlord or its designee and Tenant will walk the
Premises for the purpose of reviewing the condition of the Premises (and the
condition of completion and workmanship of any tenant improvements which
Landlord is required to construct in the Premises pursuant to this Lease); after
such review, Tenant shall execute a Suite Acceptance Letter, in the form of
Exhibit “E” attached hereto, accepting the Premises. Except as is expressly set
forth in this Section 2.02 or the Work Letter Agreement attached hereto, if any,
or as may be expressly set forth in Suite Acceptance Letter, Tenant agrees to
accept the Premises in its “as is” said physical condition without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements (or to provide any
allowance for same).

 

ARTICLE III - TERM

 

3.01 Except as otherwise provided in this Lease, the Lease Term shall be for the
period described in Section 1.04 of this Lease, commencing on the Commencement
Date described in Section 1.05 of this Lease and ending on the Expiration Date
described in Section 1.06 of this Lease; provided, however, that, if, for any
reason, Landlord is unable to deliver possession of the Premises on the date
described in Section 1.05 of this Lease, Landlord shall not be liable for any
damage caused thereby, nor shall the Lease be void or voidable, but, rather, the
Lease Term shall commence upon, and the Commencement Date shall be the date that
possession of the Premises is so tendered to Tenant (except for Tenant-caused
delays which shall not be deemed to delay commencement of the Lease Term), and,
unless Landlord elects otherwise, the Expiration Date described in Section 1.06
of this Lease shall be extended by an equal number of days.

 

ARTICLE IV - RENTAL

 

4.01 Definitions. As used herein,

 

(A) “Base Year” shall mean calendar year 2019.     (B) “Property Taxes” shall
mean the aggregate amount of all real estate taxes, assessments (whether they be
general or special), sewer rents and charges, transit taxes, taxes based upon
the receipt of rent and any other federal, state or local governmental charge,
general, special, ordinary or extraordinary (but not including income or
franchise taxes, capital stock, inheritance, estate, gift, or any other taxes
imposed upon or measured by Landlord’s gross income or profits, unless the same
shall be imposed in lieu of real estate taxes or other ad valorem taxes), which
Landlord shall pay or become obligated to pay in connection with the Building,
or any part thereof. Property Taxes shall also include all fees and costs,
including attorneys’ fees, appraisals and consultants’ fees, incurred by
Landlord in seeking to obtain a reassessment, reduction of, or a limit on the
increase in, any Property Taxes, regardless of whether any reduction or
limitation is obtained. Property Taxes for any calendar year shall be Property
Taxes which are due for payment or paid in such year, rather than Property Taxes
which are assessed or become a lien during such year. Property Taxes shall
include any tax, assessment, levy, imposition or charge imposed upon Landlord
and measured by or based in whole or in part upon the Building or the rents or
other income from the Building, to the extent that such items would be payable
if the Building was the only property of Landlord subject to same and the income
received by Landlord from the Building was the only income of Landlord. Property
Taxes shall also include any personal property taxes imposed upon the furniture,
fixtures, machinery, equipment, apparatus, systems and appurtenances of Landlord
used in connection with the Building.     (C) “Operating Expenses” shall mean
all costs, fees, disbursements and expenses paid or incurred by or on behalf of
Landlord in the operation, ownership, maintenance, insurance, management,
replacement and repair of the Building (excluding Property Taxes) including
without limitation:

 

  (i) Premiums for property, earthquake, casualty, liability, rent interruption
or other types of insurance carried by Landlord.

 

 4

 

 

  (ii) Salaries, wages and other amounts paid or payable for personnel including
the Building manager, superintendent, operation and maintenance staff, and other
employees of Landlord involved in the maintenance and operation of the Building,
including contributions and premiums towards fringe benefits, unemployment,
disability and worker’s compensation insurance, pension plan contributions and
similar premiums and contributions and the total charges of any independent
contractors or property managers engaged in the operation, repair, care,
maintenance and cleaning of any portion of the Building.         (iii) Cleaning
expenses, including without limitation janitorial services, window cleaning, and
garbage and refuse removal.         (iv) Landscaping expenses, including without
limitation irrigating, trimming, mowing, fertilizing, seeding, and replacing
plants.         (v) Heating, ventilating, air conditioning and steam/utilities
expenses, including fuel, gas, electricity, water, sewer, telephone, and other
services.         (vi) Subject to the provisions of Section 4.01(C)(xii) below,
the cost of maintaining, operating, repairing and replacing components of
equipment or machinery, including without limitation heating, refrigeration,
ventilation, electrical, plumbing, mechanical, elevator, escalator, sprinklers,
fire/life safety, security and energy management systems, including service
contracts, maintenance contracts, supplies and parts.         (vii) Other items
of repair or maintenance of elements of the Building.         (viii) The costs
of policing, security and supervision of the Building.         (ix) Fair market
rental and other costs with respect to the management office for the Building.  
      (x) The cost of the rental of any machinery or equipment and the cost of
supplies used in the maintenance and operation of the Building.         (xi)
Audit fees and the cost of accounting services incurred in the preparation of
statements referred to in this Lease and financial statements, and in the
computation of the rents and charges payable by tenants of the Building.        
(xii) Capital expenditures (a) made primarily to reduce Operating Expenses, or
to comply with any laws or other governmental requirements, or (b) for
replacements (as opposed to additions or new improvements) of non-structural
items located in the common areas of the property required to keep such areas in
good condition; provided, all such permitted capital expenditures (together with
reasonable financing charges) shall be amortized for purposes of this Lease over
the shorter of (i) their useful lives, (ii) the period during which the
reasonably estimated savings in Operating Expenses equals the expenditures, or
(iii) three (3) years.         (xiii) Legal fees and expenses incurred in
connection with the management and operation of the Building (but expressly
excluding legal fees and expenses incurred for disputes or negotiations with
present or prospective tenants or occupants of the Building).         (xiv)
Payments under any easement, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs in any planned
development.         (xv) A fee for the administration and management of the
Building as reasonably determined by Landlord from time to time.

 

 5

 

 

Operating Expenses shall not include costs of alteration of the premises of
tenants of the Building, depreciation charges, interest and principal payments
on mortgages, ground rental payments, real estate brokerage and leasing
commissions, expenses incurred in enforcing obligations of tenants of the
Building, salaries and other compensation of executive officers of the managing
agent of the Building senior to the Building manager, costs of any special
service provided to any one tenant of the Building but not to tenants of the
Building generally, and costs of marketing or advertising the Building.

 

(D) If the Building does not have at least ninety-five percent (950%) occupancy
during an entire calendar year, including the Base Year, then the variable cost
component of “Property Taxes” and “Operating Expenses” shall be equitably
adjusted so that the total amount of Property Taxes and Operating Expenses
equals the total amount which would have been paid or incurred by Landlord had
the Building been ninety-five percent (95%) occupied for the entire calendar
year. In no event shall Landlord be entitled to receive from Tenant and any
other tenants in the Building an aggregate amount in excess of actual Property
Taxes and Operating Expenses as a result of the foregoing provision.

 

4.02 Base Rent.

 

(A) During the Lease Term, Tenant shall pay to Landlord as rental for the
Premises the Base Rent described in Section 1.07 above, subject to the following
annual adjustments (herein called the “Rent Adjustments”):     (B) Annual
Adjustments of Base Rent. (see Section 1.07)

 

(a) Tax and Operating Expense Adjustment. During each calendar year, the Base
Rent payable by Tenant to Landlord shall be increased by (collectively, the “Tax
and Operating Expense Adjustment”): (i) Tenant’s Percentage Share of the dollar
increase, if any, in Property Taxes for such year over Property Taxes for the
Base Year; and (ii) Tenant’s Percentage Share of the dollar increase, if any, in
any category of Operating Expenses paid or incurred by Landlord during such year
over the respective category of Operating Expenses paid or incurred by Landlord
during the Base Year. A decrease in Property Taxes or any category of Operating
Expenses below the Base Year amounts shall not decrease the amount of the Base
Rent due hereunder or give rise to a credit in favor of Tenant.

 

(b) CPI Adjustment. During each calendar year, the Base Rent payable by Tenant
to Landlord, shall be adjusted to reflect increases in the Consumer Price Index
as follows:

 

(i) Definitions. The following terms shall have the following meanings:

 

(A) “Index” means the “Consumer Price Index – All Urban Consumers – Los
Angeles/Long Beach/Anaheim Metropolitan Area” compiled by the U.S. Department of
Labor, Bureau of Labor Statistics, (1982-84=100). If a substantial change is
made in the Index, the revised Index shall be used, subject to such adjustments
as landlord may reasonably deem appropriate in order to make the revised Index
comparable to the Prior Index If the Bureau of Labor Statistics ceases to
publish the Index, then the successor or most nearly comparable index, as
reasonably determined by Landlord, shall be used, subject to such adjustments as
landlord may reasonably deem appropriate in order to make the new index
comparable to the Index.

 

(B) “CPI Adjustment Date” means the date of the Commencement Date of the year in
which the first anniversary of the Commencement Date falls and that same month
of commencement date of every year thereafter.

 

(C) “CPI Base” means the initial Base Rent amount set forth in Section 4.02(A).

 

 6

 

 

(ii) Computation of Adjustment. Effective as of each CPI Adjustment Date, the
Base Rent shall be adjusted to an amount to be determined by Multiplying the CPI
Base by a fraction, the numerator of which shall be the Index for the calendar
month in which the Commencement Date occurs and the denominator being the Index
from the calendar month most recently published as of the CPI Adjustment Date.
Such fraction shall not exceed, for any CPI Adjustment Date, an amount in excess
of one hundred percent, multiplied by the number of CPI Adjustment Dates that
have then occurred (including the present one). The Base Rent shall never be
reduced as result of an adjustment pursuant to this paragraph. Landlord shall
give Tenant written notice indicating the adjusted Base Rent and the method of
computation, and, on or before the first day of the first calendar month
following Tenant’s receipt of such written notice, and Tenant shall within
thirty (30) days after notice pay to Landlord an amount equal to the
underpayment of Base Rent by Tenant for the period from the CPI Adjustment Date
until such date.

 

4.03 Tax and Operating Expense Adjustment Procedure; Estimates. The Tax and
Operating Expense Adjustment specified in Section 4.02(B)(a) shall be determined
and paid as follows:

 

(A) During each calendar year subsequent to the Base Year, Landlord shall give
Tenant written notice of its estimate of any increased amounts payable under
Section 4.02(B)(a) for that calendar year. On or before the first day of each
calendar month during the calendar year, Tenant shall pay to Landlord
one-twelfth (1/12th) of such estimated amounts; provided, however, that, not
more often than quarterly, Landlord may, by written notice to Tenant, revise its
estimate for such year, and subsequent payments by Tenant for such year shall be
based upon such revised estimate.

 

(B) Within one hundred twenty (120) days after the close of each calendar year
or as soon thereafter as is practicable, Landlord shall deliver to Tenant a
statement of that year’s Property Taxes and Operating Expenses, and the actual
Tax and Operating Expense Adjustment to be made pursuant to Section 4.02(B)(a)
for such calendar year, as determined by Landlord (the “Landlord’s Statement”)
and such Landlord’s Statement shall be binding upon Tenant, except as provided
in Section 4.04 below. If the amount of the actual Tax and Operating Expense
Adjustment is more than the estimated payments for such calendar year made by
Tenant, Tenant shall pay the deficiency to Landlord upon receipt of Landlord’s
Statement. If the amount of the actual Tax and Operating Expense Adjustment is
less than the estimated payments for such calendar year made by Tenant, any
excess shall be credited against Rent (as hereinafter defined) next payable by
Tenant under this Lease or, if the Lease Term has expired, any excess shall be
paid to Tenant. No delay in providing the statement described in this
subparagraph (B) shall act as a waiver of Landlord’s right to payment under
Section 4.02(B)(a) above.

 

(C) If this Lease shall terminate on a day other than the end of a calendar
year, the amount of the Tax and Operating Expense Adjustment to be paid pursuant
to Section 4.02(B)(a) that is applicable to the calendar year in which such
termination occurs shall be prorated on the basis of the number of days from
January 1 of the calendar year to the termination date bears to 365. The
termination of this Lease shall not affect the obligations of Landlord and
Tenant pursuant to Section 4.03(B) to be performed after such termination.

 

4.04 Review of Landlord’s Statement. Provided that Tenant is not then in default
beyond any applicable cure period of its obligations to pay Base Rent,
additional rent described in Section 4.02(B), or any other payments required to
be made by it under this Lease and provided further that Tenant strictly
complies with the provisions of this Section 4.04, Tenant shall have the right,
once each calendar year, to reasonably review supporting data for any portion of
a Landlord’s Statement (provided, however, Tenant may not have an audit right to
all documentation relating to Building operations as this would far exceed the
relevant information necessary to properly document a pass-through billing
statement, but real estate tax statements, and information on utilities,
repairs, maintenance and insurance will be available), in accordance with the
following procedure:

 

(A) Tenant shall, within ten (10) business days after any such Landlord’s
Statement is delivered, deliver a written notice to Landlord specifying the
portions of the Landlord’s Statement that are claimed to be incorrect, and
Tenant shall simultaneously pay to Landlord all amounts due from Tenant to
Landlord as specified in the Landlord’s Statement. Except as expressly set forth
in subsection (C) below, in no event shall Tenant be entitled to withhold,
deduct, or offset any monetary obligation of Tenant to Landlord under the Lease
(including, without limitation, Tenant’s obligation to make all payments of Base
Rent and all payments of Tenant’s Tax and Operating Expense Adjustment) pending
the completion of and regardless of the results of any review of records under
this Section 4.04. The right of Tenant under this Section 4.04 may only be
exercised once for any Landlord’s Statement, and if Tenant fails to meet any of
the above conditions as a prerequisite to the exercise of such right, the right
of Tenant under this Section 4.04 for a particular Landlord’s Statement shall be
deemed waived.

 

 7

 

 

(B) Tenant acknowledges that Landlord maintains its records for the Building at
Landlord’s manager’s corporate offices presently located at the address set
forth in Section 1.12 and Tenant agrees that any review of records under this
Section 4.04 shall be at the sole expense of Tenant and shall be conducted by an
independent firm of certified public accountants of national standing that is
not being compensated on a contingency fee basis. Tenant acknowledges and agrees
that any records reviewed under this Section 4.04 constitute confidential
information of Landlord, which shall not be disclosed to anyone other than the
accountants performing the review and the principals of Tenant who receive the
results of the review. If requested by Landlord, Tenant shall require its
employees or agents inspecting Landlord’s books and records to sign Landlord’s
confidentiality agreement as a condition of Landlord making Landlord’s relevant
accounting records available to them. The disclosure of such information to any
other person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease.

 

(C) Any errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing. In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of deviation from the Landlord’s Statement shall be
deemed to be correct. In the event that the results of the review of records
(taking into account, if applicable, the results of any additional review caused
by Landlord) reveal that Tenant has overpaid obligations for a preceding period,
the amount of such overpayment shall be credited against Tenant’s subsequent
installment obligations to pay the estimated Tax and Operating Expense
Adjustment. In the event that such results show that Tenant has underpaid its
obligations for a preceding period, Tenant shall be liable for Landlord’s actual
accounting fees, and the amount of such underpayment shall be paid by Tenant to
Landlord with the next succeeding installment obligation of estimated Tax and
Operating Expense Adjustment.

 

4.05 Payment. Concurrently with the execution hereof, Tenant shall pay Landlord
Base Rent for the first calendar month of the Lease Term. Thereafter the Base
Rent described in Section 1.07, as adjusted in accordance with Section 4.02,
shall be payable in advance on the First (1st) Day of each calendar month. If
the Commencement Date is other than the first day of a calendar month, the
prepaid Base Rent for such partial month shall be prorated in the proportion
that the number of days this Lease is in effect during such partial month bears
to the total number of days in the calendar month. All Rent, and all other
amounts payable to Landlord by Tenant pursuant to the provisions of this Lease,
shall be paid to Landlord, without notice, demand, abatement, deduction or
offset, in lawful money of the United States at Landlord’s office in the
Building or to such other person or at such other place as Landlord may
designate from time to time by written notice given to Tenant. No payment by
Tenant or receipt by Landlord of a lesser amount than the correct Rent due
hereunder shall be deemed to be other than a payment on account; nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed to effect or evidence an accord and satisfaction; and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance or pursue any other remedy in this Lease or at law or in
equity provided.

 

4.06 Late Charge; Interest. Tenant acknowledges that the late payment of Base
Rent or any other amounts payable by Tenant to Landlord hereunder (all of which
shall constitute additional rental to the same extent as Base Rent) will cause
Landlord to incur administrative costs and other damages, the exact amount of
which would be impracticable or extremely difficult to ascertain. Landlord and
Tenant agree that if Landlord does not receive any such payment on or before
five (5) days after the date the payment is due, Tenant shall pay to Landlord,
as additional rent, (a) a late charge equal to five percent (5%) of the overdue
amount to cover such additional administrative costs; and (b) interest on the
delinquent amounts at the lesser of the maximum rate permitted by law if any or
twelve percent (12%) per annum from the date due to the date paid.

 

 8

 

 

4.07 Additional Rent. For purposes of this Lease, all amounts payable by Tenant
to Landlord pursuant to this Lease, whether or not denominated as such, shall
constitute Base Rent. Any amounts due Landlord shall sometimes be referred to in
this Lease as “Rent” or “Additional Rent”.

 

4.08 Additional Taxes. Notwithstanding anything in Section 4.01(B) to the
contrary, Tenant shall reimburse Landlord upon demand for any and all taxes
payable by or imposed upon Landlord upon or with respect to: any fixtures or
personal property located in the Premises; any leasehold improvements made in or
to the Premises by or for Tenant; the Rent payable hereunder, including, without
limitation, any gross receipts tax, license fee or excise tax levied by any
governmental authority (but not including income or franchise taxes, capital
stock inheritance, succession, estate, gift or any other taxes imposed upon or
measured by Landlord’s gross income, net income, profits, or excess profits,
unless the same shall be imposed in lieu of real estate taxes or other ad
valorem taxes); the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of any portion of the Premises (including
without limitation any applicable possessory interest taxes); or this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.

 

ARTICLE V - SECURITY DEPOSIT

 

5.01 Upon the execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit described in Section 1.09 above. The Security Deposit is made
by Tenant to secure the faithful performance of all the terms, covenants and
conditions of this Lease to be performed by Tenant. If Tenant shall default with
respect to any covenant or provision hereof, Landlord may use, apply or retain
all or any portion of the Security Deposit to cure such default or to compensate
Landlord for any loss or damage which Landlord may suffer thereby. If Landlord
so uses or applies all or any portion of the Security Deposit, Tenant shall
immediately upon written demand deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to the full amount hereinabove
stated. Landlord shall not be required to keep the Security Deposit separate
from its general accounts and Tenant shall not be entitled to interest on the
Security Deposit. Tenant expressly agrees to waive the protections afforded
under California Civil Code Section 1950.7, thus allowing Landlord to apply the
Security Deposit towards future rents owing in the case of Tenant’s default.
Upon termination of this Lease or vacancy of the Premises, Landlord reserves the
right to utilize a reasonable portion of the Security Deposit to cover cleaning
expenses and changing of the locks. Within sixty (60) days after the expiration
of the Lease Term and the vacation of the Premises by Tenant, the Security
Deposit, or such part as has not been applied to cure the default, shall be
returned to Tenant.

 

ARTICLE VI - USE OF PREMISES

 

6.01 Tenants Permitted Use. Tenant shall use the Premises only for Tenant’s
Permitted Use as set forth in Section 1.10 above and shall not use or permit the
Premises to be used for any other purpose. Tenant shall, at its sole cost and
expense, obtain all governmental licenses and permits required to allow Tenant
to conduct Tenant’s Permitted Use. Landlord disclaims any warranty that the
Premises are suitable for Tenant’s use and Tenant acknowledges that it has had a
full opportunity to make its own determination in this regard.

 

6.02 Compliance With Laws and Other Requirements.

 

(A) Tenant shall cause the Premises to comply in all material respects with all
laws, ordinances, regulations and directives of any governmental authority
having jurisdiction including, without limitation, any certificate of occupancy
and any law, ordinance, regulation, covenant, condition or restriction affecting
the Building or the Premises which in the future may become applicable to the
Premises (collectively “Applicable Laws”).

 

(B) Tenant shall not use the Premises, or permit the Premises to be used, in any
manner which:

 

(a) violates any Applicable Law; (b) causes or is reasonably likely to cause
damage to the Building or the Premises; (c) violates a requirement or condition
of any fire and extended insurance policy covering the Building and/or the
Premises, or increases the cost of such policy; (d) constitutes or is reasonably
likely to constitute a nuisance, annoyance or inconvenience to other tenants or
occupants of the Building or its equipment, facilities or systems; (e)
interferes with, or is reasonably likely to interfere with, the transmission or
reception of microwave, television, radio, telephone or other communication
signals by antennae or other facilities located in the Building; or (f) violates
the Rules and Regulations described in Article XIX.

 

 9

 

 

6.03 Hazardous Materials.

 

  (A) No Hazardous Materials, as defined herein, shall be Handled, as also
defined herein, upon, about, above or beneath the Premises or any portion of the
Building by or on behalf of Tenant, its subtenants or its assignees, or their
respective contractors, clients, officers, directors, employees, agents, or
invitees. Any such Hazardous Materials so Handled shall be known as Tenant’s
Hazardous Materials. Notwithstanding the foregoing, normal quantities of
Tenant’s Hazardous Materials customarily used in the conduct of general
administrative and executive office activities (e.g., copier fluids and cleaning
supplies) may be Handled at the Premises without Landlord’s prior written
consent. Tenant’s Hazardous Materials shall be Handled at all times in
compliance with the manufacturer’s instructions therefor and all applicable
Environmental Laws, as defined herein.         (B) Notwithstanding the
obligation of Tenant to indemnify Landlord pursuant to this Lease, Tenant shall,
at its sole cost and expense, promptly take all actions required by any
Regulatory Authority, as defined herein, or necessary for Landlord to make full
economic use of the Premises or any portion of the Building, which requirements
or necessity arises from the Handling of Tenant’s Hazardous Materials upon,
about, above or beneath the Premises or any portion of the Building. Such
actions shall include, but not be limited to, the investigation of the
environmental condition of the Premises or any portion of the Building, the
preparation of any feasibility studies or reports and the performance of any
cleanup, remedial, removal or restoration work. Tenant shall take all actions
necessary to restore the Premises or any portion of the Building to the
condition existing prior to the introduction of Tenant’s Hazardous Materials,
notwithstanding any less stringent standards or remediation allowable under
applicable Environmental Laws. Tenant shall nevertheless obtain Landlord’s
written approval prior to undertaking any actions required by this Section,
which approval shall not be unreasonably withheld so long as such actions would
not potentially have a material adverse long-term or short-term effect on the
Premises or any portion of the Building.         (C) Tenant agrees to execute
affidavits, representations, and the like from time to time at Landlord’s
request stating Tenant’s best knowledge and belief regarding the presence of
Hazardous Materials on the Premises.         (D) “Environmental Laws” means and
includes all now and hereafter existing statutes, laws, ordinances, codes,
regulations, rules, rulings, orders, decrees, directives, policies and
requirements by any Regulatory Authority regulating, relating to, or imposing
liability or standards of conduct concerning public health and safety or the
environment.         (E) “Hazardous Materials” means: (a) any material or
substance: (i) which is defined or becomes defined as a “hazardous substance,”
“hazardous waste,” “infectious waste,” “chemical mixture or substance,” or “air
pollutant” under Environmental Laws; (ii) containing petroleum, crude oil or any
fraction thereof; (iii) containing polychlorinated biphenyls (PCB’s); (iv)
containing asbestos; (v) which is radioactive; (vi) which is infectious; or (b)
any other material or substance displaying toxic, reactive, ignitable or
corrosive characteristics, as all such terms are used in their broadest sense,
and are defined, or become defined by Environmental Laws; or (c) materials which
cause a nuisance upon or waste to the Premises or any portion of the Building.  
      (F) “Handle,” “handle,” “Handled,” “handled,” “Handling,” or “handling”
shall mean any installation, handling, generation, storage, treatment, use,
disposal, discharge, release, manufacture, refinement, presence, migration,
emission, abatement, removal, transportation, or any other activity of any type
in connection with or involving Hazardous Materials.

 

 10

 

 

  (G) “Regulatory Authority” shall mean any federal, state or local governmental
agency, commission, board or political subdivision.         (H) Tenant
acknowledges that the Landlord has advised Tenant that the Building contains, or
is likely to contain, materials which contain asbestos. Asbestos may be found in
all building materials excluding those materials made from wood, glass, metal,
rubber, and plastic. If Tenant undertakes any alterations, additions, or
improvements to the Premises, Tenant shall undertake the alterations, additions,
or improvements in a manner that avoids disturbing any materials which may
contain asbestos. If materials which may contain asbestos are likely to be
disturbed in the course of such work Tenant shall remove or encapsulate the
materials in accordance with an asbestos abatement plan approved by Landlord and
otherwise in accordance with all applicable laws and regulations. Tenant also
acknowledges that materials which contain asbestos do not pose a significant
risk of creating exposures which exceed the Permissible Exposure Limits unless
they are improperly disturbed, damaged, or deteriorated. Tenant shall promptly
report to Landlord damage or deterioration of materials which may contain
asbestos.

 

ARTICLE VII - UTILITIES AND SERVICES

 

7.01 Building Services. As long as Tenant is not in monetary default under this
Lease, Landlord agrees to furnish or cause to be furnished to the Premises the
following utilities and services, subject to the conditions and standards set
forth herein:

 

(A) Non-attended automatic elevator service (if the Building has such equipment
serving the Premises), in common with Landlord and other tenants and occupants
and their agents and invitees.     (B) During Business Hours, as defined in
Section 1.11 of this Lease, such air conditioning, heating and ventilation as,
in Landlord’s reasonable judgment, are required for the comfortable use and
occupancy of the Premises. Landlord may make available to Tenant heating,
ventilation or air conditioning in excess of that which Landlord shall be
required to provide hereunder. If Tenant needs HVAC during non-Business Hours,
Tenant shall provide no less than forty-eight (48) hours’ prior notice to
Landlord and pay as additional rent the cost of afterhour HVAC at the Building’s
prevailing rates, subject to change. Said Landlord’s fee for any such additional
HVAC provided to Tenant, will be separate from and in addition to the Tax and
Operating Expenses Adjustment provided in Article IV.     (C) Water for rest
room purposes.     (D) Reasonable janitorial and cleaning services, provided
that the Premises are used exclusively for office purposes and are kept
reasonably in order by Tenant. If the Premises are not used exclusively as
offices, Landlord, at Landlord’s sole discretion, may require that the Premises
be kept clean and in order by Tenant, at Tenant’s expense, to the satisfaction
of Landlord and by persons approved by Landlord; and, in all events, Tenant
shall pay to Landlord the cost of removal of Tenant’s refuse and rubbish, to the
extent that the same exceeds the refuse and rubbish attendant to normal office
usage.     (E) At all reasonable times, electric current of not less than 3.5
watts per square foot for building standard lighting and fractional horsepower
office machines; provided, however, that (i) without Landlord’s consent, Tenant
shall not install, or permit the installation, in the Premises of any computers,
word processors, electronic data processing equipment or other type of equipment
or machines which will increase Tenant’s use of electric current in excess of
that which Landlord is obligated to provide hereunder (provided, however, that
the foregoing shall not preclude the use of personal computers or similar office
equipment); (ii) if Tenant shall require electric current which may disrupt the
provision of electrical service to other tenants, Landlord may refuse to grant
its consent or may condition its consent upon Tenant’s payment of the cost of
installing and providing any additional facilities required to furnish such
excess power to the Premises and upon the installation in the Premises of
electric current meters to measure the amount of electric current consumed, in
which latter event Tenant shall pay for the cost of such meter(s) and the cost
of installation, maintenance and repair thereof, as well as for all excess
electric current consumed at the rates charged by the applicable local public
utility, plus a reasonable amount to cover the additional expenses incurred by
Landlord in keeping account of the electric current so consumed; and (iii) if
Tenant’s increased electrical requirements will materially affect the
temperature level in the Premises or the Building, Landlord’s consent may be
conditioned upon Tenant’s requirement to pay such amounts as will be incurred by
Landlord to install and operate any machinery or equipment necessary to restore
the temperature level to that otherwise required to be provided by Landlord,
including but not limited to the cost of modifications to the air conditioning
system. Landlord shall not, in any way, be liable or responsible to Tenant for
any loss or damage or expense which Tenant may incur or sustain if, for any
reasons beyond Landlord’s reasonable control, either the quantity or character
of electric service is changed or is no longer available or suitable for
Tenant’s requirements. Tenant covenants that at all times its use of electric
current shall never exceed the capacity of the feeders, risers or electrical
installations of the Building. If submetering of electricity in the Building
will not be permitted under future laws or regulations, the Rent will then be
equitably and periodically adjusted to include an additional payment to Landlord
reflecting the cost to Landlord for furnishing electricity to Tenant in the
Premises.

 



 11

 

 

Any amounts which Tenant is required to pay to Landlord pursuant to this Section
7.01 shall be payable upon demand by Landlord and shall constitute additional
rent.

 

7.02 Interruption of Services. Landlord shall not be liable for any failure to
furnish, stoppage of, or interruption in furnishing any of the services or
utilities described in Section 7.01, when such failure is caused by accident,
breakage, repairs, strikes, lockouts, labor disputes, labor disturbances,
governmental regulation, civil disturbances, acts of war, moratorium or other
governmental action, or any other cause beyond Landlord’s reasonable control,
and, in such event, Tenant shall not be entitled to any damages nor shall any
failure or interruption abate or suspend Tenant’s obligation to pay Base Rent
and additional rent required under this Lease or constitute or be construed as a
constructive or other eviction of Tenant. Further, in the event any governmental
authority or public utility promulgates or revises any law, ordinance, rule or
regulation, or issues mandatory controls or voluntary controls relating to the
use or conservation of energy, water, gas, light or electricity, the reduction
of automobile or other emissions, or the provision of any other utility or
service, Landlord may take any reasonably appropriate action to comply with such
law, ordinance, rule, regulation, mandatory control or voluntary guideline and
Tenant’s obligations hereunder shall not be affected by any such action of
Landlord.

 

7.03 Security. The parties acknowledge that safety and security devices,
services and programs provided by Landlord, if any, while intended to deter
crime and ensure safety, may not in given instances prevent theft or other
criminal acts, or ensure safety of persons or property. The risk that any safety
or security device, service or program may not be effective, or may malfunction,
or be circumvented by a criminal, is assumed by Tenant with respect to Tenant’s
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in this Lease. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law.

 

ARTICLE VIII - MAINTENANCE AND REPAIRS

 

8.01 Landlord’s Obligations. Except as provided in Sections 8.02 and 8.03 below,
Landlord shall maintain the Building in reasonable order and repair throughout
the Lease Term; provided, however, that Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need for such
repairs or maintenance is given to Landlord by Tenant. Except as provided in
Article XI, there shall be no abatement of Rent, nor shall there be any
liability of Landlord, by reason of any injury or inconvenience to, or
interference with, Tenant’s business or operations arising from the making of,
or failure to make, any maintenance or repairs in or to any portion of the
Building. As of the date of this Lease, the Building has not been inspected by a
Certified Access Specialist pursuant to California Civil Code Section 55.53. A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises. This Section 8.01 does not modify
Section 6.02 of the Lease.

 

 12

 

 

8.02 Tenant’s Obligations. During the Lease Term, Tenant shall, at its sole cost
and expense, maintain the Premises in good order and repair (including, without
limitation, the carpet, wall-covering, doors, plumbing and other fixtures,
equipment, alterations and improvements, whether installed by Landlord or
Tenant). Further, Tenant shall be responsible for, and upon demand by Landlord
shall promptly reimburse Landlord for, any damage to any portion of the Building
or the Premises caused by (a) Tenant’s activities in the Building or the
Premises; (b) the performance or existence of any alterations, additions or
improvements made by Tenant in or to the Premises; (c) the installation, use,
operation or movement of Tenant’s property in or about the Building or the
Premises; or (d) any act or omission by Tenant or its officers, partners,
employees, agents, contractors or invitees.

 

8.03 Landlord’s Rights. Landlord and its contractors shall have the right, at
all reasonable times and upon prior oral or telephonic notice to Tenant at the
Premises, other than in the case of any emergency in which case no notice shall
be required, to enter upon the Premises to make any repairs to the Premises or
the Building reasonably required or deemed reasonably necessary by Landlord and
to erect such equipment, including scaffolding, as is reasonably necessary to
effect such repairs.

 

ARTICLE IX - ALTERATIONS, ADDITIONS AND IMPROVEMENTS

 

9.01 Landlord’s Consent; Conditions. Tenant shall not make or permit to be made
any alterations, additions, or improvements in or to the Premises
(“Alterations”) without the prior written consent of Landlord, which consent,
with respect to non-structural alterations, shall not be unreasonably withheld.
Landlord may impose as a condition to making any Alterations such requirements
as Landlord in its sole discretion deems necessary or desirable including
without limitation: Tenant’s submission to Landlord, for Landlord’s prior
written approval, of all plans and specifications relating to the Alterations;
Landlord’s prior written approval of the time or times when the Alterations are
to be performed; Landlord’s prior written approval of the contractors and
subcontractors performing work in connection with the Alterations; Tenant’s
receipt of all necessary permits and approvals from all governmental authorities
having jurisdiction over the Premises prior to the construction of the
Alterations; Tenant’s delivery to Landlord of such bonds and insurance as
Landlord shall reasonably require; and Tenant’s payment to Landlord of all costs
and expenses incurred by Landlord because of Tenant’s Alterations, including but
not limited to costs incurred in reviewing the plans and specifications for, and
the progress of, the Alterations. Tenant is required to provide Landlord written
notice of whether the Alterations include the Handling of any Hazardous
Materials and whether these materials are of a customary and typical nature for
industry practices. Upon completion of the Alterations, Tenant shall provide
Landlord with copies of as-built plans. Neither the approval by Landlord of
plans and specifications relating to any Alterations nor Landlord’s supervision
or monitoring of any Alterations shall constitute any warranty by Landlord to
Tenant of the adequacy of the design for Tenant’s intended use or the proper
performance of the Alterations.

 

9.02 Performance of Alterations Work. All work relating to the Alterations shall
be performed in compliance with the plans and specifications approved by
Landlord, all applicable laws, ordinances, rules, regulations and directives of
all governmental authorities having jurisdiction (including without limitation
Title 24 of the California Administrative Code) and the requirements of all
carriers of insurance on the Premises and the Building, the Board of
Underwriters, Fire Rating Bureau, or similar organization. All work shall be
performed in a diligent, first class manner and so as not to unreasonably
interfere with any other tenants or occupants of the Building. All costs
incurred by Landlord relating to the Alterations shall be payable to Landlord by
Tenant as additional rent upon demand. No asbestos-containing materials shall be
used or incorporated in the Alterations. No lead-containing surfacing material,
solder, or other construction materials or fixtures where the presence of lead
might create a condition of exposure not in compliance with Environmental Laws
shall be incorporated in the Alterations.

 

 13

 

 

9.03 Liens. Tenant shall pay when due all costs for work performed and materials
supplied to the Premises. Tenant shall keep Landlord, the Premises and the
Building free from all liens, stop notices and violation notices relating to the
Alterations or any other work performed for, materials furnished to or
obligations incurred by or for Tenant and Tenant shall protect, indemnify, hold
harmless and defend Landlord, the Premises and the Building of and from any and
all loss, cost, damage, liability and expense, including attorneys’ fees,
arising out of or related to any such liens or notices. Further, Tenant shall
give Landlord not less than seven (7) business days prior written notice before
commencing any Alterations in or about the Premises to permit Landlord to post
appropriate notices of non-responsibility. Tenant shall also secure, prior to
commencing any Alterations, at Tenant’s sole expense, a completion and lien
indemnity bond satisfactory to Landlord for such work. During the progress of
such work, Tenant shall, upon Landlord’s request, furnish Landlord with sworn
contractor’s statements and lien waivers covering all work theretofore
performed. Tenant shall satisfy or otherwise discharge all liens, stop notices
or other claims or encumbrances within ten (10) days after Landlord notifies
Tenant in writing that any such lien, stop notice, claim or encumbrance has been
filed. If Tenant fails to pay and remove such lien, claim or encumbrance within
such ten (10) days, Landlord, at its election, may pay and satisfy the same and
in such event the sums so paid by Landlord, with interest from the date of
payment at the rate set forth in Section 4.06 hereof for amounts owed Landlord
by Tenant shall be deemed to be additional rent due and payable by Tenant at
once without notice or demand.

 

9.04 Lease Termination. Except as provided in this Section 9.04, upon expiration
or earlier termination of this Lease Tenant shall surrender the Premises to
Landlord in the same condition as existed on the date Tenant first occupied the
Premises, (whether pursuant to this Lease or an earlier lease), subject to
reasonable wear and tear. All Alterations shall become a part of the Premises
and shall become the property of Landlord upon the expiration or earlier
termination of this Lease, unless Landlord shall, by written notice given to
Tenant, require Tenant to remove some or all of Tenant’s Alterations, in which
event Tenant shall promptly remove the designated Alterations and shall promptly
repair any resulting damage, all at Tenant’s sole expense. All business and
trade fixtures, machinery and equipment, furniture, movable partitions and items
of personal property owned by Tenant or installed by Tenant at its expense in
the Premises shall be and remain the property of Tenant; upon the expiration or
earlier termination of this Lease, Tenant shall, at its sole expense, remove all
such items and repair any damage to the Premises or the Building caused by such
removal. If Tenant fails to remove any such items (“Abandoned Items”) or repair
such damage promptly after the expiration or earlier termination of the Lease,
Landlord may, but need not, do so with no liability to Tenant, and Tenant shall
pay Landlord the cost thereof upon demand. Tenant agrees to indemnify Landlord
for any and all loss, cost, damage, liability or expense as incurred (including
but not limited to reasonable attorneys’ fees and legal costs) arising out of or
related to any claim, suit or judgment brought by or in favor of any person or
persons for damage, loss or expense which arises out of, is occasioned by or is
in any way attributable to the Abandoned Items. Notwithstanding the foregoing to
the contrary, in the event that Landlord gives its consent, pursuant to the
provisions of Section 9.01 of this Lease, to allow Tenant to make an Alteration
in the Premises, Landlord agrees, upon Tenant’s written request, to notify
Tenant in writing at the time of the giving of such consent whether Landlord
will require Tenant, at Tenant’s cost, to remove such Alteration at the end of
the Lease Term.

 

 14

 

 

ARTICLE X - INDEMNIFICATION AND INSURANCE

 

10.01 Indemnification.

 

(A) Tenant agrees to protect, indemnify, hold harmless and defend Landlord and
any Mortgagee, as defined herein, and each of their respective partners,
directors, officers, agents and employees, successors and assigns, (except to
the extent of the losses described below are caused by the gross negligence of
Landlord, its agents and employees), from and against:

 

(i) any and all loss, cost, damage, liability or expense as incurred (including
but not limited to reasonable attorneys’ fees and legal costs) arising out of or
related to any claim, suit or judgment brought by or in favor of any person or
persons for damage, loss or expense due to, but not limited to, bodily injury,
including death, or property damage sustained by such person or persons which
arises out of, is occasioned by or is in any way attributable to the use or
occupancy of the Premises or any portion of the Building by Tenant or the acts
or omission of Tenant or its agents, employees, contractors, clients, invitees
or subtenants except that caused by the sole active negligence or willful
misconduct of Landlord or its agents or employees. Such loss or damage shall
include, but not be limited to, any injury or damage to, or death of, Landlord’s
employees or agents or damage to the Premises or any portion of the Building.
This indemnity provision is intended to include any such injuries or damages
which occur due to any employee or visitor of Tenant coming into the common
areas, elevators, or parking garage to visit or come to the Premises of Tenant.

 

(ii) any and all environmental damages which arise from: (i) the Handling of any
Tenant’s Hazardous Materials, as defined in Section 6.03 or (ii) the breach of
any of the provisions of this Lease. For the purpose of this Lease,
“environmental damages” shall mean (a) all claims, judgments, damages,
penalties, fines, costs, liabilities, and losses (including without limitation,
diminution in the value of the Premises or any portion of the Building, damages
for the loss of or restriction on use of rentable or usable space or of any
amenity of the Premises or any portion of the Building, and from any adverse
impact on Landlord’s marketing of space); (b) all reasonable sums paid for
settlement of claims, attorneys’ fees, consultants’ fees and experts’ fees; and
(c) all costs incurred by Landlord in connection with investigation or
remediation relating to the Handling of Tenant’s Hazardous Materials, whether or
not required by Environmental Laws, necessary for Landlord to make full economic
use of the Premises or any portion of the Building, or otherwise required under
this Lease. To the extent that Landlord is held strictly liable by a court or
other governmental agency of competent jurisdiction under any Environmental
Laws, Tenant’s obligation to Landlord and the other indemnities under the
foregoing indemnification shall likewise be without regard to fault on Tenant’s
part with respect to the violation of any Environmental Law which results in
liability to the indemnitee. Tenant’s obligations and liabilities pursuant to
this Section 10.01 shall survive the expiration or earlier termination of this
Lease.

 

(B) Landlord agrees to protect, indemnify, hold harmless and defend Tenant from
and against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, with respect to any claim of damage or injury to
persons or property at the Premises, caused by the gross negligence of Landlord
or its authorized agents or employees.

 

(C) Notwithstanding anything to the contrary contained herein, nothing shall be
interpreted or used to in any way affect, limit, reduce or abrogate any
insurance coverage provided by any insurers to either Tenant or Landlord.

 

(D) Notwithstanding anything to the contrary contained in this Lease, nothing
herein shall be construed to infer or imply that Tenant is a partner, joint
venturer, agent, employee, or otherwise acting by or at the direction of
Landlord.

 

10.02 Property Insurance.

 

(A) At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, “all-risk” property insurance, for damage or other loss caused
by fire or other casualty or cause including, but not limited to, vandalism and
malicious mischief, theft, water damage of any type, including sprinkler
leakage, bursting of pipes, explosion, in an amount not less than one hundred
percent (100%) of the replacement cost covering (a) all Alterations made by or
for Tenant in the Premises; and (b) Tenant’s trade fixtures, equipment and other
personal property from time to time situated in the Premises. The proceeds of
such insurance shall be used for the repair or replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant’s personal property shall be
paid to Tenant.

 

 15

 

 

(B) At all times during the Lease Term, Tenant shall procure and maintain
business interruption insurance in such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
in Section 10.02(A).

 

(C) Landlord shall, at all times during the Lease Term, procure and maintain
“all-risk” property insurance in the amount not less than ninety percent (90%)
of the total insurable value covering the Building in which the Premises are
located and such other insurance as may be required by a Mortgagee or otherwise
desired by Landlord.

 

10.03 Liability Insurance.

 

(A) At all times during the Lease Term, Tenant shall procure and maintain, at
its sole expense, commercial general liability insurance applying to the use and
occupancy of the Premises and the business operated by Tenant. Such insurance
shall have a minimum combined single limit of liability of at least One Million
Dollars ($1,000,000) per occurrence and a general aggregate limit of at least
One Million Dollars ($1,000,000). All such policies shall be written to apply to
all bodily injury, property damage, personal injury losses and shall be endorsed
to include Landlord and its agents, beneficiaries, partners, employees, and any
deed of trust holder or mortgagee of Landlord or any ground lessor as additional
insureds. Such liability insurance shall be written as primary policies, not
excess or contributing with or secondary to any other insurance as may be
available to the additional insureds.

 

(B) Prior to the sale, storage, use or giving away of alcoholic beverages on or
from the Premises by Tenant or another person, Tenant, at its own expense, shall
obtain a policy or policies of insurance issued by a responsible insurance
company and in a form acceptable to Landlord saving harmless and protecting
Landlord and the Premises against any and all damages, claims, liens, judgments,
expenses and costs, including actual attorneys’ fees, arising under any present
or future law, statute, or ordinance of the State of California or other
governmental authority having jurisdiction of the Premises, by reason of any
storage, sale, use or giving away of alcoholic beverages on or from the
Premises. Such policy or policies of insurance shall have a minimum combined
single limit of One Million ($1,000,000) per occurrence and shall apply to
bodily injury, fatal or nonfatal; injury to means of support; and injury to
property of any person. Such policy or policies of insurance shall name Landlord
and its agents, beneficiaries, partners, employees and any mortgagee of Landlord
or any ground lessor of Landlord as additional insureds.

 

(C) Landlord shall, at all times during the Lease Term, procure and maintain
commercial general liability insurance for the Building in which the Premises
are located. Such insurance shall have minimum combined single limit of
liability of at least Two Million Dollars ($2,000,000) per occurrence, and a
general aggregate limit of at least Two Million Dollars ($2,000,000).

 

10.04 Workers’ Compensation Insurance. At all times during the Lease Term,
Tenant shall procure and maintain Workers’ Compensation Insurance in accordance
with the laws of the State of California, and Employer’s Liability insurance
with a limit not less than One Million Dollars ($1,000,000) Bodily Injury Each
Accident; One Million Dollars ($1,000,000) Bodily Injury By Disease - Each
Person; and One Million Dollars ($1,000,000) Bodily Injury to Disease - Policy
Limit.

 

10.05 Policy Requirements. All insurance required to be maintained by Tenant
shall be issued by insurance companies authorized to do insurance business in
the State of California and rated not less than A-VIII in Best’s Insurance
Guide. A certificate of insurance (or, at Landlord’s option, copies of the
applicable policies) evidencing the insurance required under this Article X
shall be delivered to Landlord not less than thirty (30) days prior to the
Commencement Date. No such policy shall be subject to cancellation or
modification without thirty (30) days prior written notice to Landlord and to
any deed of trust holder, mortgagee or ground lessor designated by Landlord to
Tenant. Tenant shall furnish Landlord with a replacement certificate with
respect to any insurance not less than thirty (30) days prior to the expiration
of the current policy. Tenant shall have the right to provide the insurance
required by this Article X pursuant to blanket policies, but only if such
blanket policies expressly provide coverage to the Premises and Landlord as
required by this Lease.

 

 16

 

 

10.06 Waiver of Subrogation. Each party hereby waives any right of recovery
against the other for injury or loss due to hazards covered by insurance or
required to be covered, to the extent of the injury or loss covered thereby. Any
policy of insurance to be provided by Tenant or Landlord pursuant to this
Article X shall contain a clause denying the applicable insurer any right of
subrogation against the other party.

 

10.07 Failure to Insure. If Tenant fails to maintain any insurance which Tenant
is required to maintain pursuant to this Article X, Tenant shall be liable to
Landlord for any loss or cost resulting from such failure to maintain. Tenant
may not self-insure against any risks required to be covered by insurance
without Landlord’s prior written consent.

 

ARTICLE XI - DAMAGE OR DESTRUCTION

 

11.01 Total Destruction. Except as provided in Section 11.03 below, this Lease
shall automatically terminate if the Building is totally destroyed.

 

11.02 Partial Destruction of Premises. If the Premises are damaged by any
casualty and, in Landlord’s opinion, the Premises (exclusive of any Alterations
made to the Premises by Tenant) can be restored to its preexisting condition
within two hundred seventy (270) days after the date of the damage or
destruction, Landlord shall, upon written notice from Tenant to Landlord of such
damage, except as provided in Section 11.03, promptly and with due diligence
repair any damage to the Premises (exclusive of any Alterations to the Premises
made by Tenant, which shall be promptly repaired by Tenant at its sole expense)
and, until such repairs are completed, the Rent shall be abated from the date of
damage or destruction in the same proportion that the rentable area of the
portion of the Premises which is unusable by Tenant in the conduct of its
business bears to the total rentable area of the Premises. If such repairs
cannot, in Landlord’s opinion, be made within said two hundred seventy (270) day
period, then Landlord may, at its option, exercisable by written notice given to
Tenant within thirty (30) days after the date of the damage or destruction,
elect to make the repairs within a reasonable time after the damage or
destruction, in which event this Lease shall remain in full force and effect but
the Rent shall be abated as provided in the preceding sentence; if Landlord does
not so elect to make the repairs, then either Landlord or Tenant shall have the
right, by written notice given to the other within sixty (60) days after the
date of the damage or destruction, to terminate this Lease as of the date of the
damage or destruction.

 

11.03 Exceptions to Landlord’s Obligations. Notwithstanding anything to the
contrary contained in this Article XI, Landlord shall have no obligation to
repair the Premises if either: (a) the Building in which the Premises are
located is so damaged as to require repairs to the Building exceeding twenty
percent (20%) of the full insurable value of the Building; or (b) Landlord
elects to demolish the Building in which the Premises are located; or (c) the
damage or destruction occurs less than two (2) years prior to the Termination
Date, exclusive of option periods; or (d) the damage or destruction is caused by
an uninsured event. Further, Tenant’s Rent shall not be abated if either (i) the
damage or destruction is repaired within five (5) business days after Landlord
receives written notice from Tenant of the casualty, or (ii) Tenant, or any
officers, partners, employees, agents or invitees of Tenant, or any assignee or
subtenant of Tenant, is, in whole or in part, responsible for the damage or
destruction.

 

11.04 Waiver. The provisions contained in this Lease shall supersede any
contrary laws (whether statutory, common law or otherwise) now or hereafter in
effect relating to damage, destruction, self-help or termination, including
California Civil Code Sections 1932 and 1933.

 

ARTICLE XII - CONDEMNATION

 

12.01 Taking. If the entire Premises or so much of the Premises as to render the
balance unusable by Tenant shall be taken by condemnation, sale in lieu of
condemnation or in any other manner for any public or quasipublic purpose
(collectively “Condemnation”), and if Landlord, at its option, is unable or
unwilling to provide substitute premises containing at least as much rentable
area as described in Section 1.02 above, then this Lease shall terminate on the
date that title or possession to the Premises is taken by the condemning
authority, whichever is earlier.

 

 17

 

 

12.02 Award. In the event of any Condemnation, the entire award for such taking
shall belong to Landlord. Tenant shall have no claim against Landlord or the
award for the value of any unexpired term of this Lease or otherwise. Tenant
shall be entitled to independently pursue a separate award in a separate
proceeding for Tenant’s relocation costs directly associated with the taking,
provided such separate award does not diminish Landlord’s award.

 

12.03 Temporary Taking. No temporary taking of the Premises shall terminate this
Lease or entitle Tenant to any abatement of the Rent payable to Landlord under
this Lease; provided, further, that any award for such temporary taking shall
belong to Tenant to the extent that the award applies to any time period during
the Lease Term and to Landlord to the extent that the award applies to any time
period outside the Lease Term.

 

ARTICLE XIII - RELOCATION

 

13.01 Relocation. [Intentionally omitted.]

 

ARTICLE XIV - ASSIGNMENT AND SUBLETTING

 

14.01 Restriction. Without the prior written consent of Landlord, which shall
not be unreasonably withheld, Tenant shall not, either voluntarily or by
operation of law, assign, encumber, or otherwise transfer this Lease or any
interest herein, or sublet the Premises or any part thereof, or permit the
Premises to be occupied by anyone other than Tenant or Tenant’s employees (any
such assignment, encumbrance, subletting, occupation or transfer is hereinafter
referred to as a “Transfer”). For purposes of this Lease, the term “Transfer”
shall also include (a) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of a majority of the partners, or
a transfer of a majority of partnership interests, within a twelve month period,
or the dissolution of the partnership, (b) if Tenant is a closely held
corporation (i.e. whose stock is not publicly held and not traded through an
exchange or over the counter) or a limited liability company, the dissolution,
merger, consolidation, division, liquidation or other reorganization of Tenant,
or within a twelve month period: (i) the sale or other transfer of more than an
aggregate of 50% of the voting securities of Tenant (other than to immediate
family members by reason of gift or death) or (ii) the sale, mortgage,
hypothecation or pledge of more than an aggregate of 50% of Tenant’s net assets,
and (c) any change by Tenant in the form of its legal organization under
applicable state law (such as, for example, a change from a general partnership
to a limited partnership or from a corporation to a limited liability company).
An assignment, subletting or other action in violation of the foregoing shall be
void and, at Landlord’s option, shall constitute a material breach of this
Lease. Notwithstanding anything contained in this Article XIV to the contrary,
Tenant shall have the right to assign the Lease or sublease the Premises, or any
part thereof, to an “Affiliate” without the prior written consent of Landlord,
but upon at least twenty (20) days’ prior written notice to Landlord, provided
that said Affiliate is not in default under any other lease for space in a
property that is managed by Landlord or its managing agent. For purposes of this
provision, the term “Affiliate” shall mean any corporation or other entity
controlling, controlled by, or under common control with (directly or
indirectly) Tenant, including, without limitation, any parent corporation
controlling Tenant or any subsidiary that Tenant controls. The term “control,”
as used herein, shall mean the power to direct or cause the direction of the
management and policies of the controlled entity through the ownership of more
than fifty percent (50%) of the voting securities in such controlled entity.
Notwithstanding anything contained in this Article XIV to the contrary, Tenant
expressly covenants and agrees not to enter into any lease, sublease, license,
concession or other agreement for use, occupancy or utilization of the Premises
which provides for rental or other payment for such use, occupancy or
utilization based in whole or in part on the net income or profits derived by
any person from the property leased, used, occupied or utilized (other than an
amount based on a fixed percentage or percentages of receipts or sales), and
that any such purported lease, sublease, license, concession or other agreement
shall be absolutely void and ineffective as a conveyance of any right or
interest in the possession, use, occupancy or utilization of any part of the
Premises.

 

 18

 

 

14.02 Notice to Landlord. If Tenant desires to assign this Lease or any interest
herein, or to sublet all or any part of the Premises, then at least thirty (30)
days but not more than one hundred eighty (180) days prior to the effective date
of the proposed assignment or subletting, Tenant shall submit to Landlord in
connection with Tenant’s request for Landlord’s consent:

 

(A) A statement containing (i) the name and address of the proposed assignee or
subtenant; (ii) such financial information with respect to the proposed assignee
or subtenant as Landlord shall reasonably require; (iii) the type of use
proposed for the Premises; and (iv) all of the principal terms of the proposed
assignment or subletting; and

 

(B) Four (4) originals of the assignment or sublease on a form approved by
Landlord and four (4) originals of the Landlord’s Consent to Sublease or
Assignment and Assumption of Lease and Consent.

 

14.03 Landlord’s Recapture Rights. At any time within twenty (20) business days
after Landlord’s receipt of all (but not less than all) of the information and
documents described in Section 14.02 above, Landlord may, at its option by
written notice to Tenant, elect to: (a) sublease the Premises or the portion
thereof proposed to be sublet by Tenant upon the same terms as those offered to
the proposed subtenant; (b) take an assignment of the Lease upon the same terms
as those offered to the proposed assignee; or (c) terminate the Lease in its
entirety or as to the portion of the Premises proposed to be assigned or sublet,
with a proportionate adjustment in the Rent payable hereunder if the Lease is
terminated as to less than all of the Premises. If Landlord does not exercise
any of the options described in the preceding sentence, then, during the
above-described twenty (20) business day period, Landlord shall either consent
or deny its consent to the proposed assignment or subletting.

 

14.04 Landlord’s Consent; Standards. Landlord’s consent to a proposed assignment
or subletting shall not be unreasonably withheld; but, in addition to any other
grounds for denial, Landlord’s consent shall be deemed reasonably withheld if,
in Landlord’s good faith judgment: (i) the proposed assignee or subtenant does
not have the financial strength to perform its obligations under this Lease or
any proposed sublease; (ii) the business and operations of the proposed assignee
or subtenant are not of comparable quality to the business and operations being
conducted by other tenants in the Building; (iii) the proposed assignee or
subtenant intends to use any part of the Premises for a purpose not permitted
under this Lease; (iv) either the proposed assignee or subtenant, or any person
which directly or indirectly controls, is controlled by, or is under common
control with the proposed assignee or subtenant occupies space in the Building,
or is negotiating with Landlord to lease space in the Building; (v) the proposed
assignee or subtenant is disreputable; or (vi) the use of the Premises or the
Building by the proposed assignee or subtenant would, in Landlord’s reasonable
judgment, impact the Building in a negative manner including but not limited to
significantly increasing the pedestrian traffic in and out of the Building or
requiring any alterations to the Building to comply with applicable laws; (vii)
the subject space is not regular in shape with appropriate means of ingress and
egress suitable for normal renting purposes; (viii) the transferee is a
government (or agency or instrumentality thereof) or (ix) Tenant has failed to
cure a default at the time Tenant requests consent to the proposed Transfer.

 

14.05 Additional Rent. If Landlord consents to any such assignment or
subletting, one half (1/2) of the amount by which all sums or other economic
consideration received by Tenant in connection with such assignment or
subletting, whether denominated as rental or otherwise, exceeds, in the
aggregate, the total sum which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to less than all of the
Premises under a sublease) shall be paid to Landlord promptly after receipt as
additional Rent under the Lease without affecting or reducing any other
obligation of Tenant hereunder.

 

14.06 Landlord’s Costs. If Tenant shall Transfer this Lease or all or any part
of the Premises or shall request the consent of Landlord to any Transfer, Tenant
shall pay to Landlord as additional rent Landlord’s costs related thereto,
including Landlord’s reasonable attorneys’ fees and a minimum fee to Landlord of
Five Hundred Dollars ($500.00).

 

 19

 

 

14.07 Continuing Liability of Tenant. Notwithstanding any Transfer, including an
assignment or sublease to an Affiliate, Tenant shall remain as fully and
primarily liable for the payment of Rent and for the performance of all other
obligations of Tenant contained in this Lease to the same extent as if the
Transfer had not occurred; provided, however, that any act or omission of any
transferee, other than Landlord, that violates the terms of this Lease shall be
deemed a violation of this Lease by Tenant.

 

14.08 Non-Waiver. The consent by Landlord to any Transfer shall not relieve
Tenant, or any person claiming through or by Tenant, of the obligation to obtain
the consent of Landlord, pursuant to this Article XIV, to any further Transfer.
In the event of an assignment or subletting, Landlord may collect rent from the
assignee or the subtenant without waiving any rights hereunder and collection of
the rent from a person other than Tenant shall not be deemed a waiver of any of
Landlord’s rights under this Article XIV, an acceptance of assignee or subtenant
as Tenant, or a release of Tenant from the performance of Tenant’s obligations
under this Lease. If Tenant shall default under this Lease and fail to cure
within the time permitted, Landlord is irrevocably authorized, as Tenant’s agent
and attorney-in-fact, to direct any transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured.

 

ARTICLE XV - DEFAULT AND REMEDIES

 

15.01 Events of Default By Tenant. The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant:

 

(A) The failure by Tenant to pay Base Rent or make any other payment required to
be made by Tenant hereunder as and when due.

 

(B) The abandonment of the Premises by Tenant or the vacation of the Premises by
Tenant for fourteen (14) consecutive days (with or without the payment of Rent).

 

(C) The making by Tenant of any assignment of this Lease or any sublease of all
or part of the Premises, except as expressly permitted under Article XIV of this
Lease.

 

(D) The failure by Tenant to observe or perform any other provision of this
Lease to be observed or performed by Tenant, other than those described in
Sections 15.01(A), 15.01(B) or 15.01 (C) above, if such failure continues for
fifteen (15) days after written notice thereof by Landlord to Tenant; provided,
however, that if the nature of the default is such that it cannot be cured
within the fifteen (15) day period, no default shall exist if Tenant commences
the curing of the default within the fifteen (15) day period and thereafter
diligently prosecutes the same to completion.

 

(E) The making by Tenant or its Guarantor of any general assignment for the
benefit of creditors, the filing by or against Tenant or its Guarantor of a
petition under any federal or state bankruptcy or insolvency laws (unless, in
the case of a petition filed against Tenant or its Guarantor the same is
dismissed within thirty (30) days after filing); the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets at the
Premises or Tenant’s interest in this Lease or the Premises, when possession is
not restored to Tenant within thirty (30) days; or the attachment, execution or
other seizure of substantially all of Tenant’s assets located at the Premises or
Tenant’s interest in this Lease or the Premises, if such seizure is not
discharged within thirty (30) days.

 

(F) Any material misrepresentation herein, or material misrepresentation or
omission in any financial statements or other materials provided by Tenant or
any Guarantor in connection with negotiating or entering into this Lease or in
connection with any Transfer under Section 14.01.

 

 20

 

 

15.02 Landlord’s Right to Terminate Upon Tenant Default. In the event of any
default by Tenant as provided in Section 15.01 above, Landlord shall have the
right to terminate this Lease and recover possession of the Premises by giving
written notice to Tenant of Landlord’s election to terminate this Lease, in
which event Landlord shall be entitled to receive from Tenant:

 

(A) The worth at the time of award of any unpaid Rent which had been earned at
the time of such termination; plus

 

(B) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss Tenant proves could have been reasonably avoided;
plus

 

(C) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(D) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

 

(E) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (A) and (B) above, “worth at the time of award” shall
be computed by allowing interest on such amounts at the then highest lawful rate
of interest, but in no event to exceed one percent (1%) per annum plus the rate
established by the Federal Reserve Bank of San Francisco on advances made to
member banks under Sections of the Federal Reserve Act (“discount rate”)
prevailing at the time of the award. As used in paragraph (C) above, “worth at
the time of award” shall be computed by discounting such amount by (i) the
discount rate of the Federal Reserve Bank of San Francisco prevailing at the
time of award plus (ii) one percent (1%).

 

15.03 Mitigation of Damages. If Landlord terminates this Lease or Tenant’s right
to possession of the Premises, Landlord shall have no obligation to mitigate
Landlord’s damages except to the extent required by applicable law. If Landlord
has not terminated this Lease or Tenant’s right to possession of the Premises,
Landlord shall have no obligation to mitigate under any circumstances and may
permit the Premises to remain vacant or abandoned. If Landlord is required to
mitigate damages as provided herein: (i) Landlord shall be required only to use
reasonable efforts to mitigate, which shall not exceed such efforts as Landlord
generally uses to lease other space in the Building, (ii) Landlord will not be
deemed to have failed to mitigate if Landlord or its affiliates lease any other
portions of the Building or other projects owned by Landlord or its affiliates
in the same geographic area, before reletting all or any portion of the
Premises, and (iii) any failure to mitigate as described herein with respect to
any period of time shall only reduce the Rent and other amounts to which
Landlord is entitled hereunder by the reasonable rental value of the Premises
during such period. In recognition that the value of the Building depends on the
rental rates and terms of leases therein, Landlord’s rejection of a prospective
replacement tenant based on an offer of rentals below Landlord’s published rates
for new leases of comparable space at the Building at the time in question, or
at Landlord’s option, below the rates provided in this Lease, or containing
terms less favorable than those contained herein, shall not give rise to a claim
by Tenant that Landlord failed to mitigate Landlord’s damages.

 

15.04 Landlord’s Right To Continue Lease Upon Tenant Default. In the event of a
default of this Lease and abandonment of the Premises by Tenant, if Landlord
does not elect to terminate this Lease as provided in Section 15.02 above,
Landlord may from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease. Without limiting the foregoing,
Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue this Lease in effect after Tenant’s default and
abandonment and recover Rent as it becomes due, if Tenant has the right to
Transfer, subject to reasonable limitations). In the event Landlord re-lets the
Premises, to the fullest extent permitted by law, the proceeds of any reletting
shall be applied first to pay to Landlord all costs and expenses of such
reletting (including without limitation, costs and expenses of retaking or
repossessing the Premises, removing persons and property therefrom, securing new
tenants, including expenses for redecoration, alterations and other costs in
connection with preparing the Premises for the new tenant, and if Landlord shall
maintain and operate the Premises, the costs thereof) and receivers’ fees
incurred in connection with the appointment of and performance by a receiver to
protect the Premises and Landlord’s interest under this Lease and any necessary
or reasonable alterations; second, to the payment of any indebtedness of Tenant
to Landlord other than Rent due and unpaid hereunder; third, to the payment of
Rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of other or future obligations of Tenant to
Landlord as the same may become due and payable, and Tenant shall not be
entitled to receive any portion of such revenue.

 

 21

 

 

15.05 Right of Landlord to Perform. All covenants and agreements to be performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense. If Tenant shall fail to pay any sum of money, other than Rent,
required to be paid by it hereunder or shall fail to perform any other act on
its part to be performed hereunder, Landlord may, but shall not be obligated to,
make any payment or perform any such other act on Tenant’s part to be made or
performed, without waiving or releasing Tenant of its obligations under this
Lease. Any sums so paid by Landlord and all necessary incidental costs, together
with interest thereon at the lesser of the maximum rate permitted by law if any
or twelve percent (12%) per annum from the date of such payment, shall be
payable to Landlord as additional rent on demand and Landlord shall have the
same rights and remedies in the event of nonpayment as in the case of default by
Tenant in the payment of Rent.

 

15.06 Default Under Other Leases. If the term of any lease, other than this
Lease, heretofore or hereafter made by Tenant for any office space in the
Building shall be terminated or terminable after the making of this Lease
because of any default by Tenant under such other lease, such fact shall empower
Landlord, at Landlord’s sole option, to terminate this Lease by notice to Tenant
or to exercise any of the rights or remedies set forth in Section 15.02.

 

15.07 Non-Waiver. Nothing in this Article shall be deemed to affect Landlord’s
rights to indemnification for liability or liabilities arising prior to
termination of this Lease or Tenant’s right to possession of the Premises for
personal injury or property damages under the indemnification clause or clauses
contained in this Lease. No acceptance by Landlord of a lesser sum than the Rent
then due shall be deemed to be other than on account of the earliest installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in the Lease provided. The delivery of keys to any employee of Landlord
or to Landlord’s agent or any employee thereof shall not operate as a
termination of this Lease or a surrender of the Premises.

 

15.08 Cumulative Remedies. The specific remedies to which Landlord may resort
under the terms of the Lease are cumulative and are not intended to be exclusive
of any other remedies or means of redress to which it may be lawfully entitled
in case of any breach or threatened breach by Tenant of any provisions of the
Lease. In addition to the other remedies provided in the Lease, Landlord shall
be entitled to a restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of the
Lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.

 

15.09 Default by Landlord. Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease only if such failure shall continue for a period of thirty (30) days (or
the additional time, if any, that is reasonably necessary to promptly and
diligently cure the failure) after Landlord receives written notice from Tenant
specifying the default. The notice shall give in reasonable detail the nature
and extent of the failure and shall identify the Lease provision(s) containing
the obligation(s). If Landlord shall default in the performance of any of its
obligations under this Lease (after notice and opportunity to cure as provided
herein), Tenant may pursue any remedies available to it under the law and this
Lease, except that, in no event, shall Landlord be liable for punitive damages,
lost profits, business interruption, speculative, consequential or other such
damages. In recognition that Landlord must receive timely payments of Rent and
operate the Building, Tenant shall have no right of self-help to perform repairs
or any other obligation of Landlord, and shall have no right to withhold,
set-off, or abate Rent.

 

 22

 

 

15.10 Abatement Recapture. Any agreement for free or abated rent, free parking,
TI Allowance or other charges, or for the giving or paying by Landlord to or for
Tenant of any cash or other bonus, inducement or consideration for Tenant’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Abatement Provisions,” shall be deemed conditioned upon Tenant’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon the occurrence of a breach of this Lease by Tenant, any such
Abatement Provision shall automatically be deemed deleted from this Lease and of
no further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Abatement Provision shall be immediately due and payable by Tenant to Landlord,
notwithstanding any subsequent cure of said breach by Tenant. The acceptance by
Landlord of rent or the cure of the breach which initiated the operation of this
paragraph shall not be deemed a waiver by Landlord of the provisions of this
paragraph unless specifically so stated in writing by Landlord at the time of
such acceptance.

 

ARTICLE XVI - ATTORNEYS’ FEES: COSTS OF SUIT

 

16.01 Attorneys Fees. If either Landlord or Tenant shall commence any action or
other proceeding against the other arising out of, or relating to, this Lease or
the Premises, the prevailing party shall be entitled to recover from the losing
party, in addition to any other relief, its actual attorneys’ fees irrespective
of whether or not the action or other proceeding is prosecuted to judgment and
irrespective of any court schedule of reasonable attorneys’ fees. In addition,
Tenant shall reimburse Landlord, upon demand, for all reasonable attorneys’ fees
incurred in collecting Rent, resolving any actual default by Tenant, securing
indemnification as provided in Article X and paragraphs, 16.02, 23.01 and 25.01
herein or otherwise seeking enforcement against Tenant, its sublessees and
assigns, of Tenant’s obligations under this Lease.

 

16.02 Indemnification. Should Landlord be made a party to any litigation
instituted by Tenant against a party other than Landlord, or by a third party
against Tenant, Tenant shall indemnify, hold harmless and defend Landlord from
any and all loss, cost, liability, damage or expense incurred by Landlord,
including attorneys’ fees, in connection with the litigation.

 

ARTICLE XVII - SUBORDINATION AND ATTORNMENT

 

17.01 Subordination. This Lease, and the rights of Tenant hereunder, are and
shall be subject and subordinate to the interest of (i) all present and future
ground leases and master leases of all or any part of the Building; (ii) present
and future mortgages and deeds of trust encumbering all or any part of the
Building; (iii) all past and future advances made under any such mortgages or
deeds of trust; and (iv) all renewals, modifications, replacements and
extensions of any such ground leases, master leases, mortgages and deeds of
trust; provided, however, that any lessor under any such ground lease or master
lease or any mortgagee or beneficiary under any such mortgage or deed of trust
(any such lessor, mortgagee or beneficiary is hereinafter referred to as a
“Mortgagee”) shall have the right to elect, by written notice given to Tenant,
to have this Lease made superior in whole or in part to any such ground lease,
master lease, mortgage or deed of trust (or subject and subordinate to such
ground lease, master lease, mortgage or deed of trust but superior to any junior
mortgage or junior deed of trust). Upon demand, Tenant shall execute,
acknowledge and deliver any instruments reasonably requested by Landlord or any
such Mortgagee to effect the purposes of this Section 17.01. Such instruments
may contain, among other things, provisions to the effect that such Mortgagee
(hereafter, for the purposes of this Section 17.01, a “Successor Landlord”)
shall (i) not be liable for any act or omission of Landlord or its predecessors,
if any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (ii) not be subject to any offsets or defenses which
Tenant might have been able to assert against Landlord or its predecessors, if
any, prior to the date of such Successor Landlord’s succession to Landlord’s
interest under this Lease; (iii) not be liable for the return of any security
deposit under the Lease unless the same shall have actually been deposited with
such Successor Landlord; (iv) be entitled to receive notice of any Landlord
default under this Lease plus a reasonable opportunity to cure such default
prior to Tenant having any right or ability to terminate this Lease as a result
of such Landlord default; (v) not be bound by any rent or additional rent which
Tenant might have paid for more than the current month to Landlord; (vi) not be
bound by any amendment or modification of the Lease or any cancellation or
surrender of the same made without Successor Landlord’s prior written consent;
(vii) not be bound by any obligation to make any payment to Tenant which was
required to be made prior to the time such Successor Landlord succeeded to
Landlord’s interest and (viii) not be bound by any obligation under the Lease to
perform any work or to make any improvements to the demised Premises. Any
obligations of any Successor Landlord under its respective lease shall be
non-recourse as to any assets of such Successor Landlord other than its interest
in the Premises and improvements.

 

 23

 

 

17.02 Attornment. If the interests of Landlord under the Lease shall be
transferred to any superior Mortgagee or other purchaser or person taking title
to the Building by reason of the termination of any superior lease or the
foreclosure of any superior mortgage or deed of trust, Tenant shall be bound to
such Successor Landlord under all of the terms, covenants and conditions of the
Lease for the balance of the term thereof remaining and any extensions or
renewals thereof which may be effected in accordance with any option therefor in
the Lease, with the same force and effect as if Successor Landlord were the
landlord under the Lease, and Tenant shall attorn to and recognize as Tenant’s
landlord under this Lease such Successor Landlord, as its landlord, said
attornment to be effective and self-operative without the execution of any
further instruments upon Successor Landlord’s succeeding to the interest of
Landlord under the Lease. Tenant shall, upon demand, execute any documents
reasonably requested by any such person to evidence the attornment described in
this Section 17.02. Concurrently, upon written request from Tenant, and provided
Tenant is not in default under this Lease, Landlord agrees to use diligent,
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
Successor Landlord. Such Non-Disturbance Agreement may be embodied in the
Mortgagee’s customary form of Subordination and NonDisturbance Agreement. If,
after exerting diligent, commercially reasonable efforts, Landlord is unable to
obtain a Non-Disturbance Agreement from any such Mortgagee, Landlord shall have
no further obligation to Tenant with respect thereto.

 

17.03 Mortgagee Protection. Tenant agrees to give any Mortgagee, by registered
or certified mail, a copy of any notice of default served upon Landlord by
Tenant, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of Assignment of Rents and Leases, or
otherwise) of the address of such Mortgagee (hereafter the “Notified Party”).
Tenant further agrees that if Landlord shall have failed to cure such default
within twenty (20) days after such notice to Landlord (or if such default cannot
be cured or corrected within that time, then such additional time as may be
necessary if Landlord has commenced within such twenty (20) days and is
diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the remedies or steps necessary to cure or correct such default). Until
the time allowed, as aforesaid, for the Notified Party to cure such default has
expired without cure, Tenant shall have no right to, and shall not, terminate
this Lease on account of Landlord’s default.

 

ARTICLE XVIII - QUIET ENJOYMENT

 

18.01 Provided that Tenant performs all of its obligations hereunder, Tenant
shall have and peaceably enjoy the Premises during the Lease Term free of claims
by or through Landlord, subject to all of the terms and conditions contained in
this Lease.

 

 24

 

 

ARTICLE XIX - RULES AND REGULATIONS

 

19.01 The Rules and Regulations attached hereto as Exhibit C are hereby
incorporated by reference herein and made a part hereof. Tenant shall abide by,
and faithfully observe and comply with the Rules and Regulations and any
reasonable and non-discriminatory amendments, modifications and/or additions
thereto as may hereafter be adopted and published by written notice to tenants
by Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building. Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building.

 

ARTICLE XX - ESTOPPEL CERTIFICATES

 

20.01 Tenant agrees at any time and from time to time upon not less than five
(5) days’ prior written notice from Landlord to execute, acknowledge and deliver
to Landlord a statement in writing addressed and certifying to Landlord, to any
current or prospective Mortgagee or any assignee thereof, to any prospective
purchaser of the land, improvements or both comprising the Building, and to any
other party designated by Landlord, that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications); that Tenant has
accepted possession of the Premises, which are acceptable in all respects, and
that any improvements required by the terms of this Lease to be made by Landlord
have been completed to the satisfaction of Tenant; that Tenant is in full
occupancy of the Premises; that no rent has been paid more than thirty (30) days
in advance; that the first month’s Base Rent has been paid; that Tenant is
entitled to no free rent or other concessions except as stated in this Lease;
that Tenant has not been notified of any previous assignment of Landlord’s or
any predecessor landlord’s interest under this Lease; the dates to which Base
Rent, additional rental and other charges have been paid; that Tenant, as of the
date of such certificate, has no charge, lien or claim of setoff under this
Lease or otherwise against Base Rent, additional rental or other charges due or
to become due under this Lease; that Landlord is not in default in performance
of any covenant, agreement or condition contained in this Lease; or any other
matter relating to this Lease or the Premises or, if so, specifying each such
default. If there is a Guaranty under this Lease, said Guarantor shall confirm
the validity of the Guaranty by joining in the execution of the Estoppel
Certificate or other documents so requested by Landlord or Mortgagee. In
addition, in the event that such certificate is being given to any Mortgagee,
such statement may contain any other provisions customarily required by such
Mortgagee including, without limitation, an agreement on the part of Tenant to
furnish to such Mortgagee, written notice of any Landlord default and a
reasonable opportunity for such Mortgagee to cure such default prior to Tenant
being able to terminate this Lease. Any such statement delivered pursuant to
this Section may be relied upon by Landlord or any Mortgagee, or prospective
purchaser to whom it is addressed and such statement, if required by its
addressee, may so specifically state. If Tenant does not execute, acknowledge
and deliver to Landlord the statement as and when required herein, Landlord is
hereby granted an irrevocable power-of-attorney, coupled with an interest, to
execute such statement on Tenant’s behalf, which statement shall be binding on
Tenant to the same extent as if executed by Tenant.

 

ARTICLE XXI - ENTRY BY LANDLORD

 

21.01 Landlord may enter the Premises at all reasonable times upon no less than
twenty-four (24) hours’ prior oral or written notice (except in the event of an
emergency or to provide janitorial services, in which event no notice shall be
required) to: inspect the same; exhibit the same to prospective purchasers,
Mortgagees or tenants; determine whether Tenant is complying with all of its
obligations under this Lease; supply services to be provided by Landlord to
Tenant under this Lease; post notices of non-responsibility; and make repairs or
improvements in or to the Building or the Premises; provided, however, that all
such work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant as reasonably possible. Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry. Landlord shall at all times have and
retain a key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant’s vaults, safes and similar areas designated by Tenant in
writing in advance), and Landlord shall have the right to use any and all means
by which Landlord may deem proper to open such doors to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any such means,
or otherwise, shall not under any circumstances be deemed or construed to be a
forcible or unlawful entry into or a detainer of the Premises or an eviction,
actual or constructive, of Tenant from any part of the Premises. Such entry by
Landlord shall not act as a termination of Tenant’s duties under this Lease. If
Landlord shall be required to obtain entry by means other than a key provided by
Tenant, the cost of such entry shall by payable by Tenant to Landlord as
additional rent.

 

 25

 

 

ARTICLE XXII - LANDLORD’S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL

LIABILITY; TRANSFER OF LANDLORD’S INTEREST

 

22.01 Landlord’s Lease Undertakings. Notwithstanding anything to the contrary
contained in this Lease or in any exhibits, Riders or addenda hereto attached
(collectively the “Lease Documents”), it is expressly understood and agreed by
and between the parties hereto that: (a) the recourse of Tenant or its
successors or assigns against Landlord with respect to the alleged breach by or
on the part of Landlord of any representation, warranty, covenant, undertaking
or agreement contained in any of the Lease Documents or otherwise arising out of
Tenant’s use of the Premises or the Building (collectively, “Landlord’s Lease
Undertakings”) shall extend only to Landlord’s interest in the real estate of
which the Premises demised under the Lease Documents are a part (“Landlord’s
Real Estate”) and not to any other assets of Landlord or its officers, directors
or shareholders; and (b) except to the extent of Landlord’s interest in
Landlord’s Real Estate, no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord, Jamison Services, Inc., or against any of their respective directors,
officers, employees, agents, constituent partners, beneficiaries, trustees or
representatives.

 

22.02 Transfer of Landlord’s Interest. In the event of any transfer of
Landlord’s interest in the Building, Landlord shall be automatically freed and
relieved from all applicable liability with respect to performance of any
covenant or obligation on the part of Landlord, provided any deposits or advance
rents held by Landlord are turned over to the grantee and said grantee expressly
assumes, subject to the limitations of this Section 22, all the terms, covenants
and conditions of this Lease to be performed on the part of Landlord, it being
intended hereby that the covenants and obligations contained in this Lease on
the part of Landlord shall, subject to all the provisions of this Section 22, be
binding on Landlord, its successors and assigns, only during their respective
periods of ownership.

 

ARTICLE XXIII - HOLDOVER TENANCY

 

23.01 If Tenant holds possession of the Premises after the expiration or
termination of the Lease Term, by lapse of time or otherwise, Tenant shall
become a tenant at sufferance upon all of the terms contained herein, except as
to Lease Term and Rent. During such holdover period, Tenant shall pay to
Landlord a monthly rental equivalent to one hundred fifty percent (150%) of the
Rent Payable by Tenant to Landlord with respect to the last month of the Lease
Term. The monthly rent payable for such holdover period shall in no event be
construed as a penalty or as liquidated damages for such retention of
possession. All options, rights of first refusal, concessions and discounts, if
any, granted under this Lease shall be deemed terminated and of no force or
effect during such month-to-month tenancy. Without limiting the foregoing,
Tenant hereby agrees to indemnify, defend and hold harmless Landlord, its
beneficiary, and their respective agents, contractors and employees, from and
against any and all claims, liabilities, actions, losses, damages (including
without limitation, direct, indirect, incidental and consequential) and expenses
(including, without limitation, court costs and reasonable attorneys’ fees)
asserted against or sustained by any such party and arising from or by reason of
such retention of possession, which obligations shall survive the expiration or
termination of the Lease Term.

 

 26

 

 

ARTICLE XXIV - NOTICES

 

24.01 All notices which Landlord or Tenant may be required, or may desire, to
serve on the other may be served, as an alternative to personal service, by
mailing the same by registered or certified mail, postage prepaid, addressed to
Landlord at the address for Landlord set forth in Section 1.12 above and to
Tenant at the address for Tenant set forth in Section 1.13 above, or, from and
after the Commencement Date, to Tenant at the Premises whether or not Tenant has
departed from, abandoned or vacated the Premises, or addressed to such other
address or addresses as either Landlord or Tenant may from time to time
designate to the other in writing. Any notice shall be deemed to have been
served at the time the same was posted. Notwithstanding the foregoing, Landlord
may serve notices pursuant to Code of Civil Procedure Section 1161 by any method
allowable under Section 1162.

 

ARTICLE XXV - BROKERS

 

25.01 The parties recognize as the broker(s) who procured this Lease the firm(s)
specified in Section 1.14 and agree that Landlord shall be solely responsible
for the payment of any brokerage commissions to said broker(s), and that Tenant
shall have no responsibility therefor unless written provision to the contrary
has been made a part of this Lease. If Tenant has dealt with any other person or
real estate broker in respect to leasing, subleasing or renting space in the
Building, Tenant shall be solely responsible for the payment of any fee due said
person or firm and Tenant shall protect, indemnify, hold harmless and defend
Landlord from any liability in respect thereto.

 

ARTICLE XXVI - ELECTRONIC SERVICES

 

26.01 Tenant’s Lines. Tenant may, in a manner consistent with the provisions and
requirements of this Lease, install, maintain, replace, remove or use any
communications or computer or other electronic service wires, cables and related
devices (collectively the “Lines”) at the Building in or serving the Premises,
provided: (a) Tenant shall obtain Landlord’s prior written consent, which
consent may be conditioned as required by Landlord, (b) if Tenant at any time
uses any equipment that may create an electromagnetic field exceeding the normal
insulation ratings of ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, the Lines therefor (including riser
cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation, and (c) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines which are installed in violation of these provisions. Tenant shall
not, without the prior written consent of Landlord in each instance, grant to
any third party a security interest or lien in or on the Lines, and any such
security interest or lien granted without Landlord’s written consent shall be
null and void.

 

26.02 Definition of Electronic Services. As used herein “Electronic Services
Provider” means a business which provides telephone, telegraph, telex, video,
other telecommunications or other services which permit Tenant to receive or
transmit information by the use of electronics and which require the use of
wires, cables, antennas or similar devices in or on the Building. The services
of Electronic Services Providers are sometimes referred to herein as “Electronic
Services.”

 

26.03 No Right to Specific Services. Landlord shall have no obligation (i) to
install any Electronic Services equipment or facilities, (ii) to make available
to Tenant the services of any particular Electronic Services Provider, (iii) to
allow any particular Electronic Services Provider access to the Building, (iv)
to continue to grant access to an Electronic Services Provider once such
provider has been given access to the Building. Landlord may (but shall not have
the obligation to): (x) install new Lines at the property, (y) create additional
space for Lines at the property, and (z) adopt reasonable and uniform rules and
regulations with respect to Lines.

 

 27 

 

 

26.04 Limitation of Landlord’s Responsibility. Tenant acknowledges and agrees
that all Electronic Services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant. Unless Landlord otherwise requests or consents in
writing, all of Tenant’s Electronic Services equipment shall be and remain
solely in the Tenant’s premises and the telephone closet(s) on the floor(s) on
which the Tenant’s premises is located, in accordance with rules and regulations
adopted by Landlord from time to time. Unless otherwise specifically agreed to
in writing, Landlord shall have no responsibility for the maintenance of
Tenant’s Electronic Services equipment, including Lines; nor for any Lines or
other infrastructure to which Tenant’s Electronic Services equipment may be
connected. Tenant agrees that, to the extent any Electronic Services are
interrupted, curtailed or discontinued, Landlord shall have no obligation or
liability with respect thereto and it shall be the sole obligation of Tenant at
its own expense to obtain substitute service. Except to the extent arising from
the intentional or grossly negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that Tenant’s use of any Lines will be free from the
following (collectively called “Line Problems”): (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnection’s, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the property. Under no circumstances shall any Line Problems be
deemed an actual or constructive eviction of Tenant, render Landlord liable to
Tenant for abatement of Rent, or relieve Tenant from performance of Tenant’s
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Line Problems.

 

26.05 Necessary Service Interruptions. Landlord shall have the right, upon
reasonable prior notice to Tenant, to interrupt or turn off Electronic Services
facilities in the event of an emergency or as necessary in connection with
maintenance, repairs or construction at the Building or installation of
Electronic Services equipment for other Tenants of the Building or on account of
violation by the Electronic Services Provider or owner of the Electronic
Services equipment of any obligation to Landlord or in the event that Tenant’s
use of the Electronic Services infrastructure of the Building materially
interferes with the Electronic Services of other tenants of the Building.

 

26.06 Removal of Equipment, Wiring and Other Facilities. Any and all Electronic
Services equipment installed in the Tenant’s Premises or elsewhere in the
Building by or on behalf of Tenant, including Lines, or other facilities for
Electronic Services reception or transmittal, shall be removed prior to the
expiration or earlier termination of the Lease term, by Tenant at its sole cost
or, at Landlord’s election, by Landlord at Tenant’s sole cost, with the cost
thereof to be paid as additional rent. Landlord shall have the right, however,
upon written notice to Tenant given no later than thirty (30) days prior to the
expiration or earlier termination of the Lease term (except that the notice
period shall extend to thirty (30) days beyond the date of termination of the
Lease if it is terminated by either party due to a default by the other), to
require Tenant to abandon and leave in place, without additional payment to
Tenant or credit against rent, any and all Electronic Services Lines and related
infrastructure, or selected components thereof, whether located in the Tenant’s
premises or elsewhere in the Building.

 

26.07 New Provider Installations. In the event that Tenant wishes at any time to
utilize the services of an Electronic Services Provider whose equipment is not
then servicing the Building, no such Electronic Services Provider shall be
permitted to install its Lines or other equipment within the Building without
first securing the prior written approval of the Landlord. Landlord’s approval
shall not be deemed any kind of warranty or representation by Landlord,
including, without limitation, any warranty or representation as to the
suitability, competence, or financial strength of the Electronic Services
Provider. Without limitation of the foregoing standard, unless all of the
following conditions are satisfied to Landlord’s satisfaction, it shall be
reasonable for Landlord to refuse to give its approval: (i) Landlord shall incur
no current expense or risk or future expense whatsoever with respect to any
aspect of the Electronic Services Provider’s provision of its Electronic
Services, including without limitation, the costs of installation, materials and
services; (ii) prior to commencement of any work in or about the Building by the
Electronic Services Provider, the Electronic Services Provider shall supply
Landlord with such written indemnities, insurance, financial statements, and
such other items as Landlord reasonably determines to be necessary to protect
its financial interests and the interests of the Building relating to the
proposed activities of the Electronic Services Provider; (iii) the Electronic
Services Provider agrees to abide by such rules and regulations, Building and
other codes, job site rules and such other requirements as are reasonably
determined by Landlord to be necessary to protect the interests of the Building,
the Tenants in the Building and Landlord, in the same or similar manner as
Landlord has the right to protect itself and the Building with respect to
proposed alterations as described in Article IX of this Lease; (iv) Landlord
reasonably determines that, considering other potential uses for space in the
Building, there is sufficient space in the Building for the placement of all of
the provider’s equipment, conduit, Lines and other materials; (v) the Electronic
Services Provider agrees to abide by Landlord’s requirements, if any, that
provider use existing Building conduits and pipes or use Building contractors
(or other contractors approved by Landlord); (vi) Landlord receives from the
Electronic Services Provider such compensation as is reasonably determined by
Landlord to compensate it for space used in the Building for the storage and
maintenance of the Electronic Services Provider’s equipment, for the fair market
value of the Electronic Services Provider’s access to the Building, for the use
of common or core space within the Building and for the costs which may
reasonably be expected to be incurred by Landlord; (vii) the provider agrees to
deliver to Landlord detailed “as built” plans immediately after the installation
of the provider’s equipment is complete; and (viii) all of the foregoing matters
are documented in a written license agreement between Landlord and the provider,
the form and content of which is reasonably satisfactory to Landlord.”

 

 28 

 

 

26.08 Limit of Default or Breach. Notwithstanding any provision of the
proceeding paragraphs to the contrary, the refusal of Landlord to grant its
approval to any prospective Electronic Services Provider shall not be deemed a
default or breach by Landlord of its obligation under this Lease unless and
until Landlord is adjudicated to have acted recklessly or maliciously with
respect to Tenant’s request for approval, and in that event, Tenant shall still
have no right to terminate the Lease or claim an entitlement to rent abatement,
but may as Tenant’s sole and exclusive recourse seek a judicial order of
specific performance compelling Landlord to grant its approval as to the
prospective provider in question. The provisions of this paragraph may be
enforced solely by Tenant and Landlord, are not for the benefit of any other
party, and specifically but without limitation, no telephone or other Electronic
Services Provider shall be deemed a third party beneficiary of this Lease.

 

26.09 Installation and Use of Wireless Technologies. Tenant shall not utilize
any wireless Electronic Services equipment (other than usual and customary
cellular telephones), including antennae and satellite receiver dishes, within
the Tenant’s premises, within the Building or attached to the outside walls or
roof of the Building, without Landlord’s prior written consent. Such consent may
be conditioned in such a manner so as to protect Landlord’s financial interests
and the interests of the Building, and the other tenants therein, in a manner
similar to the arrangements described in the immediately preceding paragraphs.

 

26.10 Limitation of Liability For Equipment Interference. In the event that
Electronic Services equipment, Lines and facilities or satellite and antennae
equipment of any type installed by or at the request of Tenant within the
Tenant’s premises, on the roof, or elsewhere within or on the Building causes
interference to equipment used by another party, Tenant shall cease using such
equipment, Lines and facilities or satellite and antennae equipment until the
source of the interference is identified and eliminated and Tenant shall assume
all liability related to such interference. Tenant shall cooperate with Landlord
and other parties, to eliminate such interference promptly. In the event that
Tenant is unable to do so, Tenant will substitute alternative equipment which
remedies the situation. If such interference persists, Tenant shall, at
Landlord’s sole discretion, remove such equipment.

 

ARTICLE XXVII - PARKING

 

27.01 Parking. During the term of this Lease, Tenant shall be entitled to rent
the number of Tenant’s Parking Stalls, if any, described in Section 1.16 of this
Lease in the parking facilities located within the Building; provided, however,
that if Tenant does not rent all of the Tenant’s Parking Stalls allocated to
Tenant pursuant to Section 1.16, any change in the number of parking stalls
actually rented by Tenant shall require not less than ten (10) days prior notice
to Landlord. Such parking shall be on a non-assigned basis, and shall be at such
rates and upon such other terms and conditions as are published or posted from
time to time by Landlord (or, at Landlord’s option, the operator or lessee of
the parking facilities). Tenant’s visitors shall have the right to use the
parking facilities, subject to availability and to the rates, rules and
regulations governing visitor parking from time to time adopted by Landlord (or,
at Landlord’s option, the operator or master lessee of the parking facilities).

 

27.02 Development Project. A “Development Project” shall include any new
construction, expansion, demolition, conversion, or adaptive reuse of the
Building (or a portion thereof), including but not limited to the building,
related land, improvements, parking facilities, common areas, driveways,
sidewalks and landscaping of the Building. Landlord and Tenant hereby
acknowledge the following: (a) Landlord, at Landlord’s sole discretion, may
engage in any Development Projects at the Building (or a portion thereof) while
Tenant leases the Premises; and (b) Landlord shall have the right to temporarily
close such parking facilities and relocate Tenant’s parking spaces as Landlord,
in Landlord’s reasonable discretion, deems necessary for the duration of any
such Development Project.

 

 29 

 

 

27.03 Construction Period. Landlord shall provide Tenant with thirty (30) days
prior written notice (“Construction Notice”) when construction for the
Development Project requires Landlord to temporarily close any parking
facilities in the Building. The Construction Notice shall specify the estimated
Construction Commencement Date and estimated Construction Completion Date (as
defined hereafter), however, under no circumstances shall Landlord be obligated
to actually commence or complete construction by those dates. The “Construction
Period” shall mean the period from the date that Tenant is actually restricted
from parking in the Building’s parking facility (“Construction Commencement
Date”) to the date that Tenant is permitted to park in a parking facility within
the existing Building or within the Development Project (“Construction
Completion Date”). Notwithstanding anything contained in the Lease to the
contrary, Landlord shall not be required to provide a Construction Notice or
other parking arrangements provided for herein for the following types of
construction permitted under the Lease: (i) any tenant improvements for existing
or new tenants within the Building, (ii) any maintenance or repairs for the
Building, (iii) any capital improvements for the Building, (iv) any construction
that does not restrict Tenant’s access to the Building’s parking facilities,
and/or (v) any rights reserved by Landlord under Section 28.19 of the Lease.

 

27.04 Construction Period Parking. In the event Landlord temporarily closes the
parking facilities in the Building and relocates Tenant’s parking spaces as a
result of a Development Project, Landlord shall provide Tenant with alternative
parking arrangements near the Building to Tenant during the Construction Period
at a twenty percent (20%) discount off of the rates contained in the Lease and
in no event farther than the buildings located at 3550 & 3580 Wilshire
Boulevard, Los Angeles, CA 90010 (“Paramount Plaza”).

 

ARTICLE XXVIII - MISCELLANEOUS

 

28.01 Entire Agreement. This Lease contains all of the agreements and
understandings relating to the leasing of the Premises and the obligations of
Landlord and Tenant in connection with such leasing. Landlord has not made, and
Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein. This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.

 

28.02 Amendments. This Lease shall not be amended, changed or modified in any
way unless in writing executed by Landlord and Tenant. Landlord shall not have
waived or released any of its rights hereunder unless in writing and executed by
Landlord.

 

28.03 Successors. Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind and benefit the
successors and assigns of the parties hereto.

 

28.04 Force Majeure. Landlord shall incur no liability to Tenant with respect
to, and shall not be responsible for any failure to perform, any of Landlord’s
obligations hereunder if such failure is caused by any reason beyond the control
of Landlord including, but not limited to, strike, labor trouble, governmental
rule, regulations, ordinance, statute or interpretation, or by fire, earthquake,
civil commotion, or failure or disruption of utility services. The amount of
time for Landlord to perform any of Landlord’s obligations shall be extended by
the amount of time Landlord is delayed in performing such obligation by reason
of any force majeure occurrence whether similar to or different from the
foregoing types of occurrences.

 

28.05 Survival of Obligations. Any obligations of Tenant accruing prior to the
expiration of the Lease shall survive the expiration or earlier termination of
the Lease, and Tenant shall promptly perform all such obligations whether or not
this Lease has expired or been terminated.

 

28.06 Light and Air. No diminution or shutting off of any light, air or view by
any structure now or hereafter erected shall in any manner affect this Lease or
the obligations of Tenant hereunder, or increase any of the obligations of
Landlord hereunder.

 

 30 

 

 

28.07 Governing Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.

 

28.08 Severability. In the event any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law. The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.

 

28.09 Captions. All captions, headings, titles, numerical references and
computer highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.

 

28.10 Interpretation. Tenant acknowledges that it has read and reviewed this
Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease. Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.

 

28.11 Independent Covenants. Each covenant, agreement, obligation or other
provision of this Lease to be performed by Tenant are separate and independent
covenants of Tenant, and not dependent on any other provision of the Lease.

 

28.12 Number and Gender. All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.

 

28.13 Time is of the Essence. Time is of the essence of this Lease and the
performance of all obligations hereunder.

 

28.14 Joint and Several Liability. If Tenant comprises more than one person or
entity, or if this Lease is guaranteed by any party, all such persons shall be
jointly and severally liable for payment of rents and the performance of
Tenant’s obligations hereunder. If Tenant comprises more than one person or
entity and fewer than all of the persons or entities comprising Tenant abandon
the Premises, Landlord, at its sole option, may treat the abandonment by such
person or entities as an event of default and exercise with respect to such
persons the rights and remedies provided in Article XV without affecting the
right or obligations of the persons or entities comprising Tenant which have not
abandoned the property.

 

28.15 Exhibits. Exhibits A (Floor Plan), B (Work Letter Agreement), C (Rules and
Regulations), D (Personal Guaranty), E (Suite Acceptance Letter), and F
(Asbestos Notification), and the Addendum are incorporated into this Lease by
reference and made a part hereof.

 

28.16 Offer to Lease. The submission of this Lease to Tenant or its broker or
other agent, does not constitute an offer to Tenant to lease the Premises. This
Lease shall have no force and effect until (a) it is executed and delivered by
Tenant to Landlord and (b) it is fully reviewed and executed by Landlord;
provided, however, that, upon execution of this Lease by Tenant and delivery to
Landlord, such execution and delivery by Tenant, shall, in consideration of the
time and expense incurred by Landlord in reviewing the Lease and Tenant’s
credit, constitute an offer by Tenant to lease the Premises upon the terms and
conditions set forth herein (which offer to Lease shall be irrevocable for
twenty (20) business days following the date of delivery).

 

28.17 No Counterclaim; Choice of Laws. It is mutually agreed that in the event
Landlord commences any summary proceeding for non-payment of Rent, Tenant will
not interpose any counterclaim of whatever nature or description in any such
proceeding. In addition, Tenant hereby submits to local jurisdiction in the
State of California and agrees that any action by Tenant against Landlord shall
be instituted in the State of California and that Landlord shall have personal
jurisdiction over Tenant for any action brought by Landlord against Tenant in
the State of California.

 

 31 

 

 

28.18 Electrical Service to the Premises. Anything set forth in Section 7.01 or
elsewhere in this Lease to the contrary notwithstanding, electricity to the
Premises shall not be furnished by Landlord, but shall be furnished by the
approved electric utility company serving the Building. Landlord shall permit
Tenant to receive such service directly from such utility company at Tenant’s
cost (except as otherwise provided herein) and shall permit Landlord’s wire and
conduits, to the extent available, suitable and safely capable, to be used for
such purposes.

 

28.19 Rights Reserved by Landlord. Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being deemed an eviction or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent: (i) to change the name or street address of the
Building; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (iii) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises and, notwithstanding the provisions of Article IX, the
design, arrangement, style, color and general appearance of the portion of the
Premises visible from the exterior, and contents thereof, including, without
limitation, furniture, fixtures, signs, art work, wall coverings, carpet and
decorations, and all changes, additions and removals thereto, shall, at all
times have the appearance of premises having the same type of exposure and used
for substantially the same purposes that are generally prevailing in comparable
office buildings in the area; (iv) to change the arrangement of entrances,
doors, corridors, elevators and/or stairs in the Building, provided no such
change shall materially adversely affect access to the Premises; (v) to grant
any party the exclusive right to conduct any business or render any service in
the Building, provided such exclusive right shall not operate to prohibit Tenant
from using the Premises for the purposes permitted under this Lease; (vi) to
prohibit the placement of vending or dispensing machines of any kind in or about
the Premises other than for use by Tenant’s employees; (vii) to prohibit the
placement of video or other electronic games in the Premises; (viii) to have
access for Landlord and other tenants of the Building to any mail chutes and
boxes located in or on the Premises according to the rules of the United States
Post Office and to discontinue any mail chute business in the Building; (ix) to
close the Building after normal business hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times under such
rules and regulations as Landlord prescribes for security purposes; (x) to
install, operate and maintain security systems which monitor, by close circuit
television or otherwise, all persons entering or leaving the Building; (xi) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Premises which serve other parts or other tenants of the
Building; (xii) to retain at all times master keys or pass keys to the Premises;
and (xiii) to establish and, from time to time, to change, alter and amend, and
to enforce, against Tenant and the other users of the common areas, including
automobile parking areas and structures, the parking spaces therein, driveways,
entrances and exits and the sidewalks and pedestrian passageways, such
reasonable rules and regulations as may be deemed necessary or advisable by
Landlord for the proper and efficient operation and maintenance of the common
areas.

 

28.20 Anti-Terrorism Representations. Tenant is not, and shall not during the
Lease Term become, a person or entity with whom Landlord is restricted from
doing business with under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107 56 (commonly known as the “USA Patriot Act”) and Executive
Order Number 13224 on Terrorism Financing, effective September 24, 2001 and
regulations promulgated pursuant thereto, including, without limitation, persons
and entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List (collectively, “Prohibited Persons”).

 

To the best of its knowledge, Tenant is not currently engaged in any
transactions or dealings, or otherwise associated with, any Prohibited Persons
in connection with the use or occupancy of the Premises. Tenant will not in the
future during the Lease Term engage in any transactions or dealings, or be
otherwise associated with, any Prohibited Persons in connection with the use or
occupancy of the Premises. Breach of these representations constitutes a
material breach of this Lease and shall entitle Landlord to any and all remedies
available thereunder, or at law or in equity.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

 

3600 Wilshire, LLC,

a California limited liability company,

 

By:

Jamison Services, Inc.,

a California corporation

  Its: Authorized Agent         By:       Jaime Lee     Executive Vice President
 

 

TENANT:

 

Barfresh Food Group, Inc.,

a Delaware corporation

 

By:     Name:     Its:    

 

 33 

 

 

EXHIBIT A

 

   

 

 

FLOOR PLAN TO BE ATTACHED

 

   

 

 

EXHIBIT B

 

WORK LETTER AGREEMENT

 

(Landlord Performs Work)

 

THIS WORK LETTER AGREEMENT (“Work Letter”) is made as of March 14, 2019, between
3600 Wilshire, LLC, a California limited liability company (“Landlord”), and
Barfresh Food Group, Inc., a Delaware corporation (“Tenant”).

 

Reference is made to the Office Lease dated March 14, 2019 (the “Lease”) for
premises known as Suite #1720 (the “Premises”), located in that certain office
building located at 3600 Wilshire Boulevard, Los Angeles, CA 90010, commonly
known as 3600 Wilshire, together with any related land, improvements, parking
facilities, common areas, driveways, sidewalks and landscaping (the “Building”).

 

Landlord, at its sole cost, shall provide the following tenant improvement work,
using building standard materials, quantities, and procedures then in use by
Landlord (the “Work”):

 

1. Move one of the walls in the kitchen area and install door to kitchen 2.
Install one (1) 220v power outlet 3. Install dishwasher in kitchen (Tenant to
provide dishwasher) 4. Repair entrance door

 

No other Work shall be provided by Landlord.

 

Landlord will use commercially reasonable efforts to “Substantially Complete”
(as defined below) the Work by the Commencement Date under the Lease or within
thirty (30) days thereafter, subject to Force Majeure Delays and Tenant Delays.
For purposes of the Lease, “Substantial Completion” of the Premises shall occur
when Landlord has sufficiently completed all the work required to be performed
by Landlord in accordance with this Work Letter with the exception of any punch
list items and any tenant fixtures, work-stations, built-in furniture or
equipment to be installed by Tenant. Possession of the Premises shall be
tendered to Tenant upon Substantial Completion of the Premises.

 

The term “Force Majeure Delay” as used in the Lease or this Work Letter shall
mean any delay in the completion of the Tenant Improvements which is
attributable to any: (1) actual delay or failure to perform attributable to any
strike, lockout or other labor or industrial disturbance (whether or not on the
part of the employees of either party hereto), civil disturbance, future order
claiming jurisdiction, act of a public enemy, war, riot, sabotage, blockade,
embargo, inability to secure customary materials, supplies or labor through
ordinary sources by reason of regulation or order of any government or
regulatory body; (2) delay attributable to the failure of Landlord and/or Tenant
to secure building permits and approvals within the same time period that
normally prevailed for obtaining such permits at the time the Lease was
negotiated; (3) delay in completing the final plans and/or the construction of
the tenant improvements because of changes in any applicable laws (including,
without limitation, the ADA), or the interpretation thereof; or (4) delay
attributable to lightening, earthquake, fire, storm, hurricane, tornado, flood,
washout, explosion, or any other similar industry-wide or Building-wide cause
beyond the reasonable control of the party from whom performance is required, or
any of its contractors or other representatives. Any prevention, delay or
stoppage due to any Force Majeure Delay shall excuse the performance of the
party affected for a period of time equal to any such prevention, delay or
stoppage (except the obligations of either party to pay money, including rental
and other charges, pursuant to the Lease).

 

The term “Tenant Delay” shall mean any delay that Landlord may encounter in the
performance of Landlord’s obligations under this Work Letter because of any act
or omission of any nature by Tenant or its agents or contractors, including any:
(1) delay attributable to changes in or additions to the space plan or to the
tenant improvements requested by Tenant; (2) delay attributable to the
postponement of any tenant improvements at the request of Tenant; (3) delay by
Tenant in the submission of information or the giving of authorizations or
approvals within the time limits set forth in this Work Letter; and (4) delay
attributable to the failure of Tenant to pay, when due, any amounts required to
be paid by Tenant pursuant to this Work Letter.

 

If there shall be a delay in the Substantial Completion of the Premises as a
result of Tenant Delays or Force Majeure Delays, then, notwithstanding anything
to the contrary set forth in the Lease and regardless of the actual date of
Substantial Completion, the Commencement Date shall be deemed to be the date the
Commencement Date would have occurred if no Tenant Delays or Force Majeure
Delays, as set forth above, had occurred. Tenant acknowledges that the Work may
occur during normal business hours while Tenant is in occupancy of the Premises
and that no interference to Tenant’s business operations in, or use of, the
Premises shall entitle Tenant to any abatement of rent or any other concession,
or give rise to any claim against, or liability of, Landlord.

 

   

 

 

Notwithstanding anything to the contrary contained in this Work Letter, it is
expressly understood and agreed by and between the parties hereto that: (a) The
recourse of Tenant or its successors or assigns against Landlord with respect to
the alleged breach by or on the part of Landlord of any representation,
warranty, covenant, undertaking or agreement contained in this Work Letter
(collectively, “Landlord’s Work Letter Undertakings”) shall extend only to
Landlord’s interest in the real estate of which the Premises demised under the
Lease are a part (hereinafter, “Landlord’s Real Estate”) and not to any other
assets of Landlord or its beneficiaries; and (b) Except to the extent of
Landlord’s interest in Landlord’s Real Estate, no personal liability or personal
responsibility of any sort with respect to any of Landlord’s Work Letter
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against, Landlord or Landlord’s property manager, or
against any of their respective directors, officers, shareholders, employees,
agents, constituent partners, beneficiaries, trustees or representatives.

 

IN WITNESS WHEREOF, the parties hereto have executed this Work Letter Agreement
as of the date first above written.

 

LANDLORD:   TENANT:       3600 Wilshire, LLC,   Barfresh Food Group, Inc., a
California limited liability company,   a Delaware corporation         By:
Jamison Services, Inc., a California corporation     Its: Authorized Agent      
              By:         Name:         By:     Its:     Jaime Lee        
Executive Vice President      

 

 2 

 

 

EXHIBIT C

RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or used for any purpose other than
ingress and egress. The halls, passages, entrances, elevators, stairways,
balconies and roof are not for the use of the general public, and Landlord shall
in all cases retain the right to control or prevent access thereto by all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation or interests of Landlord and its tenants, provided
that nothing herein contained shall be construed to prevent such access by
persons with whom the tenant normally deals in the ordinary course of its
business unless such persons are engaged in illegal activities. No tenant and no
employees of any tenant shall go upon the roof of the Building without the
written consent of Landlord.

 

2. No awnings or other projections shall be attached to the outside walls or
surfaces of the Building nor shall the interior or exterior of any windows be
coated without the prior written consent of Landlord. Except as otherwise
specifically approved by Landlord, all electrical ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent and of
a quality, type, design and bulb color approved by Landlord. Tenant shall not
place anything or allow anything to be placed near the glass of any window,
door, partition or wall which may appear unsightly from outside the Premises.

 

3. No sign, picture, plaque, advertisement, notice or other material shall be
exhibited, painted, inscribed or affixed by any tenant on any part of, or so as
to be seen from the outside of, the Premises or the Building without the prior
written consent of Landlord. In the event of the violation of the foregoing by
any tenant, Landlord may remove the same without any liability, and may charge
the expense incurred in such removal to the tenant violating this rule. Interior
signs on doors and the directory tablet shall be inscribed, painted or affixed
for each tenant by Landlord at the expense of such tenant, and shall be of a
size, color and style acceptable to Landlord.

 

4. The toilets and wash basins and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damage resulting
from any misuse of the fixtures shall be borne by tenant who, or whose servants,
employees, agents, visitors or licensees, shall have caused the same.

 

5. No tenant or its officers, agents, employees or invitees shall mark, paint,
drill into, or in any way deface any part of the Premises or the Building. No
boring, cutting or stringing of wires or laying of linoleum or other similar
floor coverings shall be permitted except with the prior written consent of
Landlord and as Landlord may direct.

 

6. No bicycles, vehicles or animals of any kind shall be brought into or kept in
or about the Premises and no cooking shall be done or permitted by any tenant on
the Premises except that microwave cooking in a ULapproved microwave oven and
the preparation of coffee, tea, hot chocolate and similar items for the tenant
and its employees and business visitors shall be permitted. Tenant shall not
cause or permit any unusual or objectionable odors to escape from the Premises.

 

7. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
for general office purposes. No tenant shall engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises. The Premises shall not
be used for lodging or sleeping or for any immoral or illegal purposes.

 

8. No tenant or its officers, agents, employees or invitees shall make, or
permit to be made any unseemly or disturbing noises, sounds or vibrations or
disturb or interfere with occupants of this or neighboring buildings or Premises
or those having business with them whether by the use of any musical instrument,
radio, phonograph, unusual noise, or in any other way.

 

9. No tenant or its officers, agents, employees or invitees shall throw anything
out of doors, balconies or down the passageways.

 

10. Tenant shall not maintain armed security in or about the Premises nor
possess any weapons, explosives, combustibles or other hazardous devices in or
about the Building and/or Premises.

 

11. No tenant or its officers, agents, employees or invitees shall at any time
use, bring or keep upon the Premises any flammable, combustible, explosive, foul
or noxious fluid, chemical or substance, or do or permit anything to be done in
the leased Premises, or bring or keep anything therein, which shall in any way
increase the rate of fire insurance on the Building, or on the property kept
therein, or obstruct or interfere with the rights of other tenants, or in any
way injure or annoy them, or conflict with the regulations of the Fire
Department or the fire laws, or with any insurance policy upon the Building, or
any part thereof, or with any rules and ordinances established by the Board of
Health or other governmental authority.

 

12. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof. Each tenant must, upon the termination of this
tenancy, restore to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, such tenant, and in the event of
the loss of any keys so furnished, such tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

 

 3 

 

 

13. All removals, or the carrying in or out of any safes, freight, furniture, or
bulky matter of any description must take place during the hours which Landlord
may determine from time to time. The moving of safes or other fixtures or bulky
matter of any kind must be made upon previous notice to the manager of the
Building and under his or her supervision, and the persons employed by any
tenant for such work must be acceptable to Landlord. Landlord reserves the right
to inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. Landlord reserves the right to prohibit
or impose conditions upon the installation in the Premises of heavy objects
which might overload the building floors. Landlord will not be responsible for
loss of or damage to any safes, freight, bulky articles or other property from
any cause, and all damage done to the Building by moving or maintaining any such
safe or other property shall be repaired at the expense of the tenant.

 

14. No tenant shall purchase or otherwise obtain for use in the Premises water,
ice, towel, vending machine, janitorial, maintenance or other like services, or
accept barbering or bootblacking services, except from persons authorized by
Landlord, and at hours and under regulations fixed by Landlord.

 

15. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from or discontinue such advertising. No tenant shall use
any graphic image of the Building or any part of the Building for advertising or
public relations without Landlord’s written permission.

 

16. Landlord reserves the right to exclude from the Building between the hours
of 10:00 p.m. and 7:00 a.m. and at all hours of Saturdays, Sundays and legal
holidays all persons who do not present a pass signed by Landlord. Landlord
shall furnish passes to persons for whom any tenant requests the same in
writing. Each tenant shall be responsible for all persons for whom he requests
passes and shall be liable to Landlord for all acts of such persons. Landlord
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other commotion, Landlord reserves the
right to prevent access to the Building during the continuance of the same, by
closing of the gates and doors or otherwise, for the safety of the tenants and
others and the protection of the Building and the property therein.

 

17. Any outside contractor employed by any tenant, shall, while in the Building,
be subject to the prior written approval of Landlord and subject to the Rules
and Regulations of the Building. Tenant shall be responsible for all acts of
such persons and Landlord shall not be responsible for any loss or damage to
property in the Premises, however occurring.

 

18. All doors opening onto public corridors shall be kept closed, except when in
use for ingress and egress, and left locked when not in use.

 

19. The requirements of tenants will be attended to only upon application to the
Office of the Building.

 

20. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 

21. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in setting approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

 

22. No air conditioning unit or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord.

 

23. There shall not be used in any space, or in the public halls of the Building
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.

 

24. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced. No boring or cutting for wires or
stringing of wires will be allowed without written consent of Landlord. The
location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord. All such work shall be
effected pursuant to permits issued by all applicable governmental authorities
having jurisdiction.

 

25. No vendor with the intent of selling such goods shall be allowed to
transport or carry beverages, food, food containers, etc., on any passenger
elevators. The transportation of such items shall be via the service elevators
in such manner as prescribed by Landlord.

 

 4 

 

 

26. Tenants shall cooperate with Landlord in the conservation of energy used in
or about the Building, including without limitation, cooperating with Landlord
in obtaining maximum effectiveness of the cooling system by closing drapes or
other window coverings when the sun’s rays fall directly on windows of the
Premises, and closing windows and doors to prevent heat loss. Tenant shall not
obstruct, alter or in any way impair the efficient operation of Landlord’s
heating, lighting, ventilating and air conditioning system and shall not place
bottles, machines, parcels or any other articles on the induction unit enclosure
so as to interfere with air flow. Tenant shall not tamper with or change the
setting of any thermostats or temperature control valves, and shall in general
use heat, gas, electricity, air conditioning equipment and heating equipment in
a manner compatible with sound energy conservation practices and standards.

 

27. All parking ramps and areas, pedestrian walkways, plazas, and other public
areas forming a part of the Building shall be under the sole and absolute
control of Landlord with the exclusive right to regulate and control these
areas. Tenant agrees to conform to the rules and regulations that may be
established by Landlord for these areas from time to time.

 

28. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

 

29. Tenant and its employees, agents, subtenants, contractors and invitees shall
comply with all applicable “no-smoking” ordinances and, irrespective of such
ordinances, shall not smoke or permit smoking of cigarettes, cigars or pipes
outside of Tenant’s Premises (including plaza areas) in any portions of the
Building except areas specifically designated as smoking areas by Landlord. If
required by applicable ordinance, Tenant shall provide smoking areas within
Tenant’s Premises.

 



 5 

 

 

EXHIBIT D

 

[Intentionally omitted]

 



   

 

 




EXHIBIT E

SUITE ACCEPTANCE LETTER

 

Landlord:



      3600 Wilshire, LLC      

 



  3600 Wilshire Boulevard, Los Angeles, CA 90010

 



Tenant: Barfresh Food 1720   Tenant Phone:   Group, Inc.        

 

Building Address:

 

Premises Suite(s) #:



 

Gentlemen:

 

As a representative of the above referenced tenant, I/we have physically
inspected the suite noted above and its improvements with
___________________________, a representative of 3600 Wilshire, LLC. I/we accept
the suite improvements as to compliance with all the requirements indicated in
our lease, also including the following verified information below:

 

Lease Commencement Date:     Occupancy Date:             Rent Start Date*:    
Actual Rent Start Date*:             Lease Expiration Date:     Actual
Expiration Date:             Date Keys Delivered: Tenant currently has
possession of the Premises and has their own keys.

 

*If these dates are not the same, attach documentation.

 

Items requiring attention:  

 

 

 

 

 

 

 

NOTE: This inspection is to be made prior to tenant move-in.

 

Very truly yours,

 

TENANT:

 

Barfresh Food Group, Inc.,

a Delaware corporation

 

By:     Name:     Its:     Date:    

 

   

 

 

EXHIBIT F ASBESTOS NOTIFICATION

 

NOTICE PURSUANT TO AB3713

CALIFORNIA HEALTH & SAFETY CODE 25915 ET SEQ.

 

Re: 3600 Wilshire Boulevard, Los Angeles, California (Building)

 

California legislation requires landlords and tenants of commercial buildings
constructed prior to 1979 to notify each other and their respective employees
working within such building of any knowledge they may have regarding any
asbestos containing construction material in the building. This notice is to
provide you with the information required under this legislation.

 

Certain tests to determine the existence of asbestos containing construction
materials have been conducted. The results of these tests, which are summarized
below, indicate that there are asbestos containing construction materials in the
Buildings. Some of these materials in some locations have been abated (removed)
by the prior owner of the Buildings.

 

The specific locations within the Building where asbestos containing
construction materials have been identified by the reports as being present in
any quantities are as follows:

 

The fire proofing on the mechanical equipment.

Some of the vinyl floor tiles located throughout the Buildings.

Finished wallboard/joint compound

Acoustical ceiling panels

Composition roofing materials

 

The general procedures and handling restrictions necessary to minimize any
disturbance to, release of and exposure to the asbestos are:

 

1. No work is to be performed above the suspended ceiling line of any floor
without prior authorization from the Office of the Building. 2. No work is to be
performed on vinyl floor tiles without prior authorization from the Office of
the Building. 3. No work is to be performed on the acoustic ceiling material in
the lobby of the Buildings without prior authorization from the Office of the
Building. 4. Access to any and all equipment rooms (including electrical and
telephone rooms) is strictly prohibited, except to personnel authorized by the
Office of the Building.

 

We have no special knowledge concerning the potential health risks or impacts
that may result from exposure to asbestos in the Buildings, but we understand
that potential health risks may exist if asbestos fibers are released from
asbestos containing construction materials. Those of you that may require
additional information of potential health risks are encouraged to contact
appropriate government agencies, including Federal and State OSHA, State Health
& Welfare Agency, State Department of Health Services and the County Health
Departments.

 

If there are any questions regarding this notice, please contact the Property
Manager at 3600 Wilshire Boulevard, Suite 800, Los Angeles, CA 90010.

 

   

 

 

ADDENDUM TO LEASE

 

This ADDENDUM TO LEASE (“Addendum”) is made and entered into as of March 14,
2019 (the “Effective Date”) by and between 3600 Wilshire LLC, a California
limited liability company, c/o Jamison Services, Inc., a California corporation
(“Landlord”), and Barfresh Food Group, Inc., a Delaware corporation (“Tenant”).

 

In the event of any conflict between this Addendum and the Lease, the provisions
of this Addendum shall prevail.

 

1. Fire and Life Safety Program. Tenant shall cooperate with Landlord in the
Fire and Life Safety Program designed for the Building. This includes making
available one employee for Floor Warden training and cooperating in fire drills
and other procedures necessary to the Fire Safety and Emergency Evacuation
Program.

 

2. Telephone and Communications. All private telephone and communications
systems must be installed within Tenant’s Premises. Special equipment shall not
be maintained in the Building’s main telephone terminal rooms.

 

3. Riser Cable. Landlord will maintain the telephone cable it has installed
inside the Building. Landlord, however, shall not be responsible for
interruption of service transmission, installation, and/or quality of
intra-building network of cable.

 

4. Kitchen and Plumbing Repairs. Landlord shall not be responsible for repair
and maintenance of any non-restroom sink or kitchen facilities in the Premises,
including the ventilation system installed in the Premises. Tenant shall be
responsible for cleaning, drain work that may be necessary, repair of garbage
disposal, and any other related costs to the extent such costs are not covered
by manufacturer or contractor warranties. Any costs incurred by Landlord for
these items shall be reimbursed by Tenant to Landlord.

 

5. Plate Glass. With respect to any retail suites, Tenant shall be responsible
for the maintenance and replacement of the storefront plate glass, if any, but
shall have the option either to insure the risk or to self-insure.

 

6. Option to Extend Lease Term. Provided Tenant is not in default under any term
or provision contained in this Lease beyond any applicable notice and cure
period, and is in possession of the Premises at the time Tenant exercises its
option, Tenant shall have one (1) option to extend the Lease Term (“Extension
Option”) for a period of three (3) years (“Option Term”) for all of the space
then under the Lease under the same terms and conditions except for the monthly
installment of Base Rent and parking fees. If Tenant wishes to exercise the
Extension Option, Tenant shall deliver written notice to Landlord no less than
six (6) months prior to the expiration of the then existing Lease Term
(“Exercise Notice”). If Tenant fails to timely deliver the Exercise Notice,
Tenant shall be considered to have elected not to exercise the Extension Option.

 

  a. The monthly installment of Base Rent payable during the Option Term shall
be ninety-five percent (95%) of the fair market value for the Premises as of the
date of the Exercise Notice (based on comparable space in the same locality and
taking into account any rent abatement, tenant improvement allowances or other
monetary concessions generally available with respect to such comparable spaces)
(the “Fair Market Value”) but shall not be less than the monthly installment of
Base Rent payable by Tenant immediately before the Option Term. Landlord and
Tenant shall have until the date that is thirty (30) days following the date
that Landlord receives Tenant’s Exercise Notice to mutually agree upon the new
rental rate and new parking rate for the Option Term. Except for Base Rent and
parking rates at the new rates, all of the terms and conditions of the Lease
shall remain the same and shall remain in full force and effect throughout the
Option Term; provided, however, that any free rent, improvement allowances,
moving allowances, lease assumption payments, plan design allowances (or
payments), expansion options, opportunity rights or other similar concessions
provided for in the Lease shall not apply during any Option Term. In the event
Landlord and Tenant are unable to agree to a rental for the Option Term during
said thirty (30) day period, then the Extension Option shall terminate and be
null and void and the Lease shall, pursuant to its terms and provisions
terminate at the end of the original Lease Term.

 

 2 

 

 

  b. The rights contained in this Section 6 shall be personal to the originally
named Tenant and may be exercised only by the originally named Tenant (and not
any assignee, sublessee, or other transferee of Tenant’s interest in this Lease)
and only if the originally named Tenant occupies the entire Premises as of the
date it exercises the Extension Option in accordance with the terms of this
section.

 

7. Supplemental HVAC. In the event Tenant requires or uses any supplemental HVAC
unit(s) (“Supplemental HVAC”), such Supplemental HVAC shall be installed,
maintained, repaired, replaced and operated at Tenant’s sole cost, which shall
include but not be limited to maintaining a service contract with a vendor
reasonably approved by Landlord for routine maintenance of the Supplemental HVAC
(and Tenant shall provide a copy of the service contract to Landlord upon
request). Prior to installing any Supplemental HVAC, Tenant shall obtain from
Landlord prior approval by submitting appropriate plans and specifications to
allow Landlord to make an informed decision and otherwise in compliance with
Article 9 of the Lease. Tenant shall be solely responsible for the electricity
and any other utility charges related to the use of any Supplemental HVAC
(including but not limited to reimbursing Landlord, within ten (10) days after
demand therefor by Landlord, the cost of its utility usage as measured by the
sub-meter). All Supplemental HVACs shall be sub-metered and Tenant shall be
solely responsible for the cost of the installation, maintenance, repair and
replacement of such sub-meter(s).

 

8. Full-Time Access. During the Lease Term, Tenant shall be permitted access to
the Premises twenty-four (24) hours per day, seven (7) days per week, unless
closure of the Premises is required due to maintenance, repair, safety concerns,
destruction, condemnation, or other reasons necessary for the restriction of
access to such area.

 

9. Early Access. Tenant shall have the right to access the Premises seven (7)
days prior to the Commencement Date for purposes of installing furniture,
fixtures, and other equipment, but in no event shall Tenant’s early access
interfere with the Work provided pursuant to Exhibit B of the Lease. Such early
access prior to the Commencement Date shall be subject to all of the provisions
of the Lease, except that Tenant shall not be obligated to pay rent for the
Premises. Except for Landlord’s gross negligence or willful misconduct, Tenant
shall indemnify and hold Landlord harmless from any and all claims, loss,
damage, liens, expenses, including reasonable attorneys’ fees, and liabilities
of whatever nature arising or in any way related to Tenant’s early access.

 

Except as amended herein, all other provisions of the Lease remain in full force
and effect. This Addendum shall control in the event of any inconsistency with
the original Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

LANDLORD: TENANT:    

3600 Wilshire, LLC,

a California limited liability company,

Barfresh Food Group, Inc.,

a Delaware corporation

    By: Jamison Services, Inc., By: /s/ Riccardo Delle Coste   a California
corporation Name: Riccardo Delle Coste Its: Authorized Agent Its: CEO        
By: /s/ Jamie Lee       Jaime Lee       Executive Vice President    

 

 3 

 

 